Exhibit 10.8

Execution Copy

LEASE AGREEMENT

(Wilmington Air Park)

THIS LEASE AGREEMENT (this “Lease Agreement”) is made and entered into to be
effective as of June 2, 2010 (the “Effective Date”), by and between CLINTON
COUNTY PORT AUTHORITY, a body corporate and politic and a port authority duly
organized and validly existing under the laws of the State of Ohio with an
address of 1113 Airport Road, Wilmington, OH 45177, Attention: John J. Limbert
(“Landlord”), and AIR TRANSPORT SERVICES GROUP, INC., a Delaware corporation
with an address of 145 Hunter Drive, Wilmington, OH 45177 (“Tenant”).

WITNESSETH

WHEREAS, contemporaneously herewith, Landlord has acquired title to the certain
real property located in Clinton County, Ohio and generally known as Wilmington
Air Park, as more particularly described and detailed in Exhibit A attached
hereto and fully incorporated herein (the “Air Park”), together with title to
and/or a leasehold estate in and possession of all improvements therein and
thereon; and

WHEREAS, ABX Air, Inc. (“ABX”), an Affiliate (as defined herein) of Tenant,
currently occupies certain buildings within the Air Park (the “Buildings”)
pursuant to that certain Wilmington Air Park Sublease between Airborne, Inc. and
ABX, dated August 15, 2003 (“the ABX Sublease”); and

WHEREAS, contemporaneously herewith, the ABX Sublease has been terminated, and
Tenant wishes to lease and occupy the Premises (as defined herein), which are a
part of the Air Park; and

WHEREAS, contemporaneously herewith, ABX has entered into the Operations
Agreement (as defined herein) with Landlord with respect to the performance of
certain services on behalf of Landlord for the benefit of the Air Park.

NOW, THEREFORE, in consideration of the terms, covenants and agreements herein
contained, Landlord and Tenant hereby make the following agreement, intending to
be legally bound hereby:

ARTICLE 1

Definition of Certain Terms

1.01. The term “Affiliate”, in reference to Tenant, means (a) any Person (as
defined herein) who directly or indirectly controls, is controlled by, or is
under common control with Tenant; (b) any Person owning or controlling, directly
or indirectly, 10% or more of the outstanding voting securities of Tenant; and
(c) any officer, director, member, manager or partner of Tenant.



--------------------------------------------------------------------------------

1.02. The term “DMCPA Ground Lease” means the Amended and Restated Ground Lease,
dated as of March 1, 2005, by and between Wilmington Air Park, LLC (“WAP”), as
lessor, and the Dayton-Montgomery County Port Authority (“DMCPA”), as lessee,
relating to a portion of the Air Park as specified in such ground lease.

1.03. The term “Fixtures” means all furniture, fixtures, machinery, equipment
and trade fixtures which Tenant may own, purchase (conditionally or otherwise)
or lease and hereafter cause to be installed, maintained or kept in or otherwise
at the Premises for any purpose whatsoever.

1.04. The term “Lease Year” means the periods determined as follows: (a) the
first Lease Year shall commence on the Effective Date and shall end on the last
day of the twelfth (12th) full calendar month next following the Effective Date,
and (b) each Lease Year thereafter shall commence immediately following the
expiration of the preceding Lease Year and shall end on the anniversary date of
the expiration of the preceding Lease Year, except that the final Lease Year
shall end on the date this Lease Agreement shall expire or otherwise terminate.

1.05. The term “Operations Agreement” means that certain Operations and
Management Services Agreement (Wilmington Air Park), of even date herewith,
between Landlord and ABX, relating, among other things, to the operation,
management and maintenance of the Air Park (excluding the Premises).

1.06. The term “Person” means any individual, partnership, limited liability
company, corporation, firm, joint venture, or other entity, or any combination
thereof.

1.07. The term “Premises” means the Buildings and/or space within certain of the
Buildings comprising, in the aggregate, five hundred thousand (500,000) square
feet of space, more or less, all as identified and illustrated on Exhibit B
attached hereto and fully incorporated herein, together with the exclusive right
to use two (2) two hundred forty thousand (240,000) gallon above ground aviation
fuel tanks and related facilities and certain above ground vehicle fuel skid
tanks, all situated at the Air Park in the locations more specifically
illustrated in Exhibit C attached hereto and fully incorporated herein (the
“Fuel Tanks”); provided that, Tenant’s right to exclusive use of the Fuel Tanks
under this Lease Agreement shall continue only for so long as Tenant or an
Affiliate of Tenant shall be responsible for the operation and management of the
Fuel Tanks and fueling operations at the Air Park pursuant to the Operations
Agreement.

1.08. The term “WAP Lease” means the Amended and Restated Lease Agreement, dated
as of March 1, 2005, by and between DMCPA, as lessor, and WAP, as lessee,
relating to a portion of the Air Park and the furniture, furnishings, fixtures
and equipment as specified in such lease.

1.09. The term “WAP/CCPA Sublease” means the Wilmington Air Park Sublease, of
even date herewith, by and between WAP, as sublessor, and CCPA, as sublessee,
relating to a portion of the Air Park and the furniture, furnishings, fixtures
and equipment as specified in such sublease.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 2

Creation of Leasehold

2.01. Demise. Upon the terms and conditions set forth in this Lease Agreement,
Landlord does hereby demise and let unto Tenant, and Tenant does hereby lease
and hire from Landlord, the Premises, together with the non-exclusive right to
use the Common Use Facilities (as defined herein), but subject to the Reserved
Easements (as defined herein) and Permitted Encumbrances (as defined herein).

2.02. Common Use Facilities. As an appurtenance to Tenant’s leasehold estate in
and use of the Premises, Tenant is hereby granted the non-exclusive right to
enter upon or make customary and reasonable use of, including the right to
ingress to and egress from, (i) all runways, landing areas, taxiways, aprons,
walkways, roadways, runway lights, signals, and other operating aids of the Air
Park and all navigation or flight easements now or hereafter granted or reserved
for the benefit of Landlord, (ii) all automobile parking fields and facilities
within the Air Park (limited to the right of Tenant and its employees, agents,
contractors and invitees to park in such fields and facilities on a daily basis
and specifically excluding the storage of vehicles in or on said parking fields
or facilities), and (iii) such other areas of the Air Park provided and
developed by Landlord for common use at the Air Park (collectively, the “Common
Use Facilities”); provided that, except as otherwise permitted by Landlord in
writing, the Common Use Facilities shall not include the following Air Park
facilities: (a) any buildings or other structures situated in or at the Air Park
which are not part of the Premises, (b) the so-called “Welcome Center” and any
improvements attendant thereto, including parking fields and (c) any portion of
the Air Park identified and defined in the Operations Agreement as “Limited
Service Areas”. Tenant’s rights hereunder shall be in common with Landlord and
with other persons authorized by Landlord from time to time to use the Common
Use Facilities, including members of the general public if Landlord so elects;
provided, however, that Landlord shall not use, and shall not authorize any
person to use, the Common Use Facilities in any way that unreasonably interferes
with the use and enjoyment of the Premises by Tenant for the purposes
contemplated by this Lease Agreement. Tenant’s use of the Common Use Facilities
shall be in accordance with all applicable laws and regulations, including,
without limitation, all Federal Aviation Administration (“FAA”) and all other
applicable governmental regulations governing aviation and air navigation and
further in accordance with any reasonable rules and procedures adopted by
Landlord from time to time governing the use of the Air Park and the Common Use
Facilities. Landlord reserves the right, in its sole and absolute discretion, to
make changes, at any time and from time to time, to the size, shape, location,
number and extent of the Common Use Facilities and/or to eliminate portions of
the Common Use Facilities, and specifically further reserves the right to
designate portions of the Common Use Facilities for the exclusive or
non-exclusive use of certain tenants and licensees, so long as such changes,
eliminations and/or designations do not unreasonably interfere with the use and
enjoyment of the Premises by Tenant for the purposes contemplated by this Lease
Agreement.

2.03. Maintenance of Communications Network. As an appurtenance to Tenant’s
leasehold estate in and use of the Premises, Tenant is hereby granted a
non-exclusive easement during the Lease Term to utilize those areas of the Air
Park outside the Premises (as more

 

-3-



--------------------------------------------------------------------------------

particularly described on Exhibit D, attached hereto and fully incorporated
herein) where it currently maintains fiber optic cabling and other equipment
that are part of Tenant’s telecommunications network and systems (“Tenant’s
Fiber Optics Systems”) for the purposes of monitoring, testing, maintaining,
repairing, upgrading, replacing and using such cabling and other equipment.
Landlord and Tenant agree to cooperate in good faith so as not to interfere with
or disrupt Tenant’s Fiber Optics Systems and/or the Air Park Fiber Optics
Systems (as hereinafter defined), respectively, in connection with the use and
occupancy of the Premises and the Air Park, respectively.

2.04. Reserved Easements. Landlord does hereby retain and reserve unto itself,
and Tenant does hereby grant and convey to Landlord: (a) non-exclusive perpetual
easements over, under, across and through the Premises for the purposes of
constructing, installing, reconstructing, repairing, replacing, maintaining,
testing, upgrading and using (1) underground laterals and lines to be connected
to those public utilities and appurtenant works and connections which now or in
the future may exist in the public thoroughfares or other portions of the Air
Park and (2) fiber optic cabling and other equipment as part of
telecommunications networks and systems to be installed by Landlord or other
tenants at the Air Park (the “Air Park Fiber Optics Systems”), provided,
however, that (i) such easements shall be used in such a manner as will not
result in interference with the use and enjoyment of the Premises by Tenant for
the purposes contemplated by this Lease Agreement and (ii) if as a result of the
use of said easements for said purposes the Premises shall be damaged, then
Landlord shall promptly repair the damage and restore the Premises to its
pre-existing condition; and (b) a non-exclusive perpetual avigation easement
over, across and through the Premises creating in favor of Landlord and its
permitees a right of flight for the passage of aircraft in the airspace over the
Premises and the right to cause in said airspace any noise inherent in the
operation of any aircraft used for navigation or flight through said airspace or
landing at, or taking off from, or operations at, the Air Park (herein
collectively called the “Reserved Easements”).

2.05. “As Is” Possession. Tenant acknowledges that ABX was in sole possession of
the Premises under the ABX Sublease commencing August 15, 2003 and continuing
through the Effective Date (the “ABX Prior Possession Period”). Accordingly,
Tenant accepts the Premises in “As Is” condition with all faults and defects.
Tenant acknowledges that Landlord has made no representation or warranty as to
the suitability of the Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises are suitable for Tenant’s intended
purposes. In no event shall Landlord be liable for any defects in the Premises
or for any limitation on its use. Further, Tenant agrees that Tenant’s
obligation to pay Base Rent and other sums hereunder is not dependent upon the
condition of the Premises or, except as otherwise expressly provided herein, any
performance by Landlord hereunder.

ARTICLE 3

Lease Term

3.01. Lease Term. The term “Lease Term” under this Lease Agreement means the
Initial Lease Term (as defined herein), plus the Renewal Term (as defined
herein), if any, plus any period during which Tenant may be a
tenant-at-sufferance under Section 3.04 of this Lease Agreement, or the shorter
period expiring upon the date of earlier termination of this Lease Agreement as
provided elsewhere in this Lease Agreement.

 

-4-



--------------------------------------------------------------------------------

3.02. Initial Lease Term. The initial term of this Lease Agreement (the “Initial
Lease Term”) shall commence on the Effective Date and shall continue for a
period of nine (9) years and end on the ninth (9th) anniversary of the Effective
Date, unless sooner terminated as provided elsewhere in this Lease Agreement;
provided, however, that if the Effective Date is not the first day of the month,
the number of days remaining in the month containing the Effective Date shall be
added to the Initial Lease Term.

3.03. Renewal Option. Landlord hereby grants to Tenant the right and option (the
“Renewal Option”) to extend the Initial Lease Term for one (1) additional period
of three (3) years (the “Renewal Term”) beginning on the day immediately
following the expiration of the Initial Lease Term, upon such terms and
conditions (including Base Rent, as defined herein) as may be agreed by Landlord
and Tenant. If Tenant elects to exercise the Renewal Option, Tenant shall give
to Landlord written notice of such election not less than one hundred eighty
(180) days prior to the expiration of the Initial Lease Term. In the event of
such election by Tenant, Landlord and Tenant will negotiate in good faith with
respect to the terms and conditions (including Base Rent) for the Renewal Term.
In the event Landlord and Tenant are unable to reach agreement on the terms and
conditions for the Renewal Term prior to the sixtieth (60th) day before the
expiration of the Initial Lease Term, then Tenant’s exercise of the Renewal
Option will automatically be invalidated and the Renewal Option will expire and
be of no further force or effect.

3.04. Lease Hold-Over Provisions. If Tenant remains in possession of the
Premises after the expiration of the Lease Term, Tenant shall be deemed to be a
tenant-at-sufferance at an annual Base Rent equal to one hundred fifty percent
(150%) of the amount of Base Rent payable hereunder during the final Lease Year
and otherwise shall comply with all of the terms and conditions of this Lease
Agreement.

ARTICLE 4

Use and Operations

4.01. Permitted Uses. Tenant covenants and agrees that it shall use the Premises
and the Common Use Facilities only for its Air Park Operations (as defined
herein) and any legally permitted uses related thereto (including, without
limitation, the landing, taking off, flying over, taxiing, pushing, towing,
fueling, loading, unloading, repairing, maintaining, conditioning, servicing,
and parking of aircraft or other equipment). As used herein, the term “Air Park
Operations” shall mean (1) the operation of a commercial air transport and
related services business, (2) the maintenance, servicing, repair, and operation
of aircraft and other equipment, (3) the sale of aircraft parts and fuel,
(4) the operation of a cafeteria and concession machines, fitness center and
health clinic for Tenant’s employees, agents, contractors and invitees,
(5) training of personnel in connection with the operation of aircraft and
related equipment, and (6) other operations that are incidental to the uses,
purposes, operations and activities described in clauses (1) through (5) above.
Tenant agrees that all business and operations of Tenant must be consistent with
the principal use of the Air Park as an airport, and

 

-5-



--------------------------------------------------------------------------------

Tenant shall be prohibited from using the Premises for any use which
(i) interferes with the use or operation of the Air Park as an airport or
(ii) constitutes or creates an event of default under, or otherwise is not in
compliance with, the terms and conditions of the DMCPA Ground Lease, the WAP
Lease and/or the WAP/CCPA Sublease (as the same exist as of the Effective Date
or as thereafter modified, but only to the extent any such modification has been
agreed to by Tenant).

4.02. Restrictions. Tenant covenants and agrees that, so long as any of the
Bonds (as defined below) are outstanding, (A) no portion of the Premises will be
used in a manner, and Tenant shall not use or permit the use of the Common Use
Facilities in a manner, that causes the Bond Financed Property (as defined
herein) to cease to be treated as an “airport facility” within the meaning of
Section 1.103-8(e) of the United States Treasury Department Regulations and
(B) the Premises will at all times be used, pursuant to a lease or other written
agreement, solely by an entity that directly serves members of the general
public (as a common carrier or otherwise). For this purpose, an “airport
facility” is any facility (1) that is directly related and essential to (a) the
servicing of aircraft or enabling aircraft to take off and land or (b) the
transferring of passengers or cargo to or from aircraft and is located at, or in
close proximity to, the take-off and landing area of the airport; (2) that is
functionally related and subordinate to an airport facility described in
(1) above (provided, that, a facility is treated as being subordinate to an
airport facility only if it is of the character and size commensurate with the
character and size of the airport and is located at or adjacent to the airport)
or (3) any storage or training facility that is directly related to an airport
facility described in (1) or (2) above and is physically located on or adjacent
to such facility. For this purpose, an airport facility does not include any
airplanes, skyboxes or private luxury boxes, health club facility, any facility
primarily used for gambling, or any store the principal business of which is the
sale of alcoholic beverage for consumption off premises. For purposes of this
Section 4.02, (x) the term “Bonds” shall mean those certain Dayton-Montgomery
County Port Authority $270,000,000 Special Airport Facilities Revenue Bonds (DHL
2007 Project), issued pursuant to the Trust Indenture, dated as of February 1,
2007 (the “Trust Indenture”), by and between the Dayton-Montgomery County Port
Authority and the Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”), and (y) the term “Bond Financed Property” shall collectively mean
all items financed or refinanced with proceeds of the Bonds.

4.03. Air Park Procedures Manual; Current Plans and Procedures. Following the
Effective Date, Landlord, in collaboration with ABX under the terms of the
Operations Agreement, intends to develop and implement, and amend from time to
time: (a) a comprehensive set of rules, regulations and procedures governing the
use of the Air Park; (b) a schedule of rates and charges for operations at the
Air Park; (c) minimum standards for aeronautical activities at the Air Park;
(d) Air Park development standards; (e) an Air Park noise abatement program;
(f) a storm water pollution prevention plan in accordance with applicable law
(the “SWPP Plan”); (g) a spill prevention control and countermeasure plan in
accordance with applicable law (the “SPCC Plan”); (h) plans and procedures for
de-icing operations in and at the Air Park, including regarding the use and
treatment or disposal of glycol and the location(s) and accessways for said
de-icing operations (the “De-Icing Regulations”); (i) plans and procedures for
security at the Air Park; (j) emergency response and evacuation plans and
procedures for the Air Park; and (k) such other Air Park matters in respect of
which CCPA wishes to establish procedures (collectively, the “Air Park
Procedures Manual”). As and when

 

-6-



--------------------------------------------------------------------------------

each component of the Air Park Procedures Manual is implemented by Landlord,
Tenant agrees to comply with each such component thereof in connection with its
use and occupancy of the Premises and the Common Use Facilities, so long as
(a) the rules, regulations and procedures set forth in each such component of
the Air Park Procedures Manual do not unreasonably interfere with the use and
enjoyment by Tenant and its permitted sublessees of the Premises and the Common
Use Facilities for the purposes contemplated by this Lease Agreement and
(b) Tenant and such permitted sublessees are not obligated to pay to CCPA any
landing fees, license fees or other use charges as may otherwise be imposed
under the Air Park Procedures Manual in connection with the Air Park.

In addition, until the corresponding components of the Air Park Procedures
Manual are developed and implemented, Tenant and its permitted sublessees shall
comply with the rules, regulations and procedures which currently are in place
in respect of the Air Park as of the Effective Date, including, without
limitation, current security programs and plans, current storm water pollution
prevention plans, current spill prevention control and countermeasure plans,
current plans regarding the use and treatment or disposal of glycol and de-icing
operations generally, and emergency response and evacuation plans.

ARTICLE 5

Ownership of Fixtures

All of the Fixtures shall remain the property of Tenant and shall be removable
at any time, including upon the expiration of the Lease Term; provided that
Tenant shall repair any damage to the Premises caused by the removal of the
Fixtures, and any Fixtures or personal property of Tenant which remain at the
Premises after the expiration of the Lease Term shall be deemed abandoned and
may be disposed of by Landlord without notice at Tenant’s cost and expense to be
paid by Tenant to Landlord immediately upon Landlord’s request therefor.

ARTICLE 6

Liens

Tenant agrees to and shall indemnify, defend, save and hold harmless Landlord
from and against any and all loss, damage, liability, expense or claim
whatsoever (including reasonable fees of attorneys, paralegals, experts, court
reporters and others), arising by reason of any claim or lien, including,
without limitation, any judgment lien, tax lien or vendor’s lien, or any
mechanic’s lien, laborer’s lien, materialmen’s lien, or other similar lien or
claim based upon or arising out of the furnishing of materials, fuel, machinery,
supplies or labor to or in respect of the Premises, and not expressly contracted
for (or authorized) in writing by Landlord. In the event any such lien is filed,
Tenant shall cause any such lien to be discharged, at its sole cost and expense,
within thirty (30) days after Tenant shall have notice of the existence of the
lien or any suit, action, or other proceeding to foreclose the lien or to seek
execution in respect thereof, unless such lien and the claim occasioning it both
are contested or litigated in good faith by Tenant, at its sole cost and
expense, and Tenant shall have posted, at its sole cost and expense, a bond
(with surety) or other security reasonably satisfactory to Landlord, sufficient
to insure that upon final determination of the validity of the lien or claim,
any final judgment rendered against Tenant or Landlord, together with all
related costs and charges, will be fully paid.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 7

Rent and Other Payments

7.01. Base Rent. In each Lease Year during the Initial Lease Term, Tenant shall
pay to Landlord annual base rent for the Lease Year in question as set forth
below (“Base Rent”), which annual Base Rent shall be payable in advance in
consecutive equal monthly installments commencing on the Effective Date and
continuing on the first day of each and every calendar month thereafter during
the Initial Lease Term.

 

Lease Year    Annual Base Rent Lease Years 1 through 3, inclusive   
$3,000,000.00 Lease Years 4 through 6, inclusive    As determined below in this
Section 7.01 Lease Years 7 through 9, inclusive    As determined below in this
Section 7.01

Base Rent shall be paid as aforesaid without demand, notice or setoff. In the
event that the Effective Date shall occur on a day which is other than the first
day of a calendar month, then the installment of Base Rent payable by Tenant on
the Effective Date shall be an amount equal to the product which is obtained
when (a) the per diem amount of Base Rent which Tenant is obligated to pay to
Landlord hereunder during the first Lease Year is multiplied by (b) the number
of days which elapse during the period from (and including) the Effective Date
to (but excluding) the first day of the calendar month next succeeding the month
in which the Effective Date occurs.

Base Rent shall increase on the first day of (a) the fourth (4th) Lease Year and
the (b) the seventh (7th) Lease Year (each, an “Adjustment Date”) and shall be
determined on each Adjustment Date by multiplying the annual Base Rent for the
first Lease Year by a fraction, the numerator of which is the Index (as defined
herein) in effect for the month of March immediately preceding the Adjustment
Date and the denominator of which is the Index in effect for March, 2010 (which
is 133.096).

As used in this Lease Agreement, the term “Index” shall mean the United States
Department of Labor, Bureau of Labor Statistics, Consumer Price Index - All
Urban Consumers, Series ID CUURX200SAO, Not Seasonally Adjusted, Area: Midwest
Size Class B/C, Item: All Items, Base Period: December 1996 = 100 (the “Index”).
If the Index at any time during the Lease Term has changed so that the base year
of the Index differs from the base year initially used by the parties, the Index
shall be converted in accordance with the conversion factor published by the
United States Department of Labor, Bureau of Labor Statistics. If the Index is
discontinued or revised during the Lease Term, such other government index or
computation with which it is replaced shall be used in order to obtain
substantially the same result as would be

 

-8-



--------------------------------------------------------------------------------

obtained if the Index has not been discontinued or revised. Notwithstanding the
foregoing, and except as provided in Section 7.02 below, in no event shall the
adjusted Base Rent due during any Lease Year be less than the Base Rent due
during the prior Lease Year.

Base Rent for the Renewal Term, if any, shall be agreed upon by the parties in
accordance with Section 3.03 hereof.

7.02 Base Rent Adjustments Resulting From Changes in Air Park Occupancy.
Landlord and Tenant recognize that Base Rent hereunder constitutes what is
commonly referred to as “gross rent” which includes a component representing
Landlord’s recovery of expenses relating to the operation, maintenance and
repair of the areas of the Air Park that are not included in the Premises. As of
the Effective Date, such annual Air Park operating expenses amount to $1,424,096
(which amount of $1,424,096, as hereafter adjusted in the same manner and at the
same times as Base Rent is adjusted as provided in Section 7.01 of this Lease
Agreement, is herein referred to as the “Expense Component”). As occupancy of
the Air Park changes from time to time during the Term, Landlord and Tenant have
agreed to adjust Base Rent in the manner provided in this Section 7.02, to
reflect a reallocation of the Expense Component among the Air Park tenants.
Accordingly, Landlord and Tenant hereby agree as follows:

 

  (A) Increases in Occupancy. In the event that a new tenant leases space in the
Air Park (or a then-existing tenant leases additional space in the Air Park),
then, effective as of the date that such new or then-existing tenant commences
the payment of rent for such newly-leased space, Base Rent hereunder shall be
reduced by an amount equal to the product of the Expense Component and a
fraction, the numerator of which is the number of newly-leased square feet and
the denominator of which is the total number of square feet of then-leasable
space in the Air Park. As of the Effective Date, the parties hereby agree that
the Air Park includes 1,900,967 square feet of leasable space.

 

  (B)

Decreases in Occupancy. In the event that Base Rent is reduced in accordance
with Section 7.02(A) and one or more tenants subsequently vacate space in the
Air Park, resulting in the Landlord’s gross revenues arising from its ownership
and operation of the Air Park being less than its total expenses incurred
therefrom for the same period (an “Operating Deficit”), then, upon the request
of Landlord, Landlord and Tenant shall negotiate in good faith with respect to
an increase in the Base Rent to the extent required in order to alleviate such
Operating Deficit, with the understanding that any resulting increase shall not
result in the Base Rent exceeding that amount which it otherwise would have been
in the absence of prior reductions in accordance with Section 7.02(A). In the
event that Base Rent is increased in accordance with this Section 7.02(B) and,
thereafter, Landlord’s gross revenues arising from its ownership and operation
of the Air Park begin to exceed its total expenses incurred therefrom for the
same period due to a reduction in such expenses, then Landlord shall promptly
notify Tenant thereof and the Base Rent shall be reduced on an equitable basis,
with the understanding that any resulting decrease shall not result in the Base
Rent being lower than that amount which it otherwise would have been in the
absence of the prior increase agreed upon in accordance with this
Section 7.02(B). In conjunction with the negotiations between the parties in
accordance with this Section 7.02(B), Landlord shall make available to Tenant
upon request supporting documentation relating to such Operating Deficit and any
such

 

-9-



--------------------------------------------------------------------------------

 

other information relating to the Operating Deficit as Tenant may reasonably
request. Any increase or subsequent decrease in the Base Rent, as well as the
effective dates thereof, in accordance with this Section 7.02(B) shall be
documented in writing and signed by both parties.

Monthly installments of Base Rent payable under this Lease Agreement shall be
prorated, as appropriate, for the month during which any adjustment to Base Rent
under this Section 7.02 occurs.

7.03. Late Payments. If Tenant is delinquent in any monthly installment of Base
Rent or any other sums due hereunder for more than ten (10) days after such
installment or sum is due, Tenant shall pay to Landlord a late charge equal to
five percent (5%) of such delinquent sum. Landlord and Tenant hereby agree that
any such late charge represents a fair and reasonable estimate of the costs
which Landlord will incur by reason of late payment by Tenant. The provision for
such late charge shall be in addition to all of Landlord’s other rights and
remedies hereunder or at law and shall not be construed as a penalty or as
limiting Landlord’s remedies in any manner.

ARTICLE 8

Taxes, Assessments, Utilities

8.01. Taxes and Assessments. Tenant shall be responsible for and shall pay, when
due, all intangible, personal, sales and personal property taxes in connection
with the Fixtures and/or any other property or fixtures now or hereafter
situated at the Premises and owned by Tenant. Landlord will pay all real
property taxes and assessments due in connection with the Air Park, including
the Premises. Tenant shall have no right to initiate any protest regarding real
property taxes or assessments in connection with all or any part of the Air
Park.

8.02. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services pertaining to the Premises, including all
maintenance charges for utilities used on or at the Premises, and any storm
sewer charges or other similar charges for utilities imposed by any governmental
entity or utility provider pertaining to the Premises. Tenant shall, at Tenant’s
expense, endeavor in good faith to cause any of said services to be separately
metered and charged directly to Tenant by the provider, if and as reasonably
practical to do so and without undue expense to either party. Tenant and
Landlord each shall pay their respective shares of all charges for jointly
metered utilities based upon respective consumption, as reasonably and jointly
determined by Landlord and Tenant. Neither Landlord nor Tenant shall be liable
to the other for any interruption or failure of utilities or any other service
to the Premises or the Air Park, respectively, and no such interruption or
failure shall result in the abatement of rent hereunder or otherwise permit
Tenant to terminate this Lease Agreement.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 9

Security Deposit

Tenant shall deposit with Landlord on the date hereof a security deposit in the
amount of Fifty Thousand Dollars ($50,000.00) (the “Security Deposit”), which
shall be held by Landlord as security for the prompt, full and faithful
performance by Tenant of the terms and provisions of this Lease Agreement. If
Tenant commits a default, Landlord may use or apply the whole or any part of the
Security Deposit for the payment of Tenant’s obligations hereunder. The use or
application of the Security Deposit shall not prevent Landlord from exercising
any other right or remedy available to Landlord and shall not be construed as
liquidated damages. If the Security Deposit is reduced by such use or
application, Tenant shall deposit with Landlord within ten (10) days after
written notice, an amount sufficient to restore the full amount of the Security
Deposit. Landlord shall not be required to keep the Security Deposit separate
from Landlord’s general funds or pay interest on the Security Deposit. Any
remaining portion of the Security Deposit shall be returned to Tenant after
Tenant has vacated the Premises in full compliance with the terms of this Lease
Agreement.

ARTICLE 10

Environmental Requirements

10.01. General. Other than in compliance with applicable Environmental Laws (as
defined herein), Tenant shall not: (a) permit, cause or suffer any Hazardous
Material (as defined herein) to be used, generated, manufactured, produced,
stored, brought upon, managed or Released (as defined herein) in, on, under or
from the Premises or the Common Use Facilities, or (b) store or use, or permit
the storage or use of, any Hazardous Material in or about the Premises or the
Common Use Facilities. In operating its business on the Premises and in the
Common Use Facilities, Tenant shall comply with all applicable Environmental
Laws and will obtain, comply with, and properly maintain all permits and
licenses or applications required by Environmental Laws for its operations.

10.02. Terms. For the purposes of this Lease Agreement:

(A) “Environmental Laws” means any one or all of the following as the same are
amended from time to time: the Comprehensive Environmental Response,
Compensation, and Liability Act; the Resource Conservation and Recovery Act; the
Toxic Substances Control Act; the Federal Water Pollution Control Act; the
Federal Hazardous Materials Transportation Act; the Safe Drinking Water Act; the
Clean Water Act; the Clean Air Act; any other laws (whether enacted by local,
state, federal or other governmental authorities) now in effect or hereinafter
enacted that deal with the regulation or protection of the environment,
including the ambient air, ground water, surface water, and land use, including
sub-strata land; and any regulations promulgated in connection with or under any
of the foregoing.

(B) “Hazardous Material” shall mean all substances, materials, wastes,
pollutants or contaminants that are, or that become, regulated under or
classified as hazardous or toxic under any applicable Environmental Laws and all
petroleum products, including, without limitation, gasoline, kerosene, diesel
fuel, airplane fuel and like substances.

 

-11-



--------------------------------------------------------------------------------

(C) “Release” and “Released” shall mean any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing, or dumping of any Hazardous Material into the environment.

10.03. Indemnity.

(A) Tenant shall indemnify, defend, and hold Landlord and its officers,
directors, agents and employees (together, the “Indemnified Parties”), harmless
from and against any and all manner of losses, claims, demands, actions, suits,
damages (including, without limitation, punitive damages), fines, penalties,
administrative and judicial proceedings, judgments, settlements, expenses
(including, without limitation, reasonable consultant fees, attorneys’ fees, or
expert fees) and/or costs (collectively, the “Indemnified Exposures”) which are
brought or recoverable against, or suffered or incurred by, Landlord or the
Indemnified Parties as a result of (i) Tenant’s failure to comply with the
provisions of this Article 10, (ii) the Release by Tenant or any Person acting
through or on behalf of Tenant of any Hazardous Materials in, on, under, or from
the Premises or the Common Use Facilities during the Lease Term and/or during
the ABX Prior Possession Period for which remediation is required under
applicable Environmental Laws and (iii) any noncompliance with Environmental
Laws caused by Tenant or ABX within the Air Park during the Lease Term or during
the ABX Prior Possession Period, regardless of whether Tenant had knowledge of
any of the foregoing.

(B) Without limiting the foregoing, if any condition covered by Tenant’s
indemnification obligations set forth in Section 10.03(A) occurs (each an
“Environmental Indemnification Condition”), then (a) Tenant shall, at its sole
cost and expense, promptly take all actions as are reasonably necessary to
return the Premises or the Common Use Facilities, as the case may be, or any
improvements thereon (and the Air Park, to the extent applicable) in all
material respects to the condition required by applicable Environmental Laws;
provided, that Landlord’s approval of such actions shall first be obtained,
which approval shall not be unreasonably withheld, conditioned or delayed; and
(b) if, due to a Release of Hazardous Materials by Tenant or any Person acting
through or on behalf of Tenant during the Lease Term or during the ABX Prior
Possession Period, a governmental authority determines that site investigation,
site assessment and/or a cleanup plan must be prepared or that a cleanup should
be undertaken on or surrounding the Premises or the Common Use Facilities or in
any improvements thereon due to any such Release by Tenant or any Person acting
through or on behalf of Tenant, then, subject to the terms of this Article 10,
Tenant shall, at its sole cost and expense, prepare and submit the required
plans and financial assurances, and carry out the approved plans; provided that,
Tenant shall have the right to participate with Landlord in all discussions and
communications with such governmental authority with respect to such matters and
the right to contest in good faith and with diligence any such determination by
such governmental authority, and to assert claims against any third party.
Anything contained in this Agreement to the contrary notwithstanding, Tenant
shall have no responsibility or liability under this Agreement for cleanup or
any other action relating to a Release of Hazardous materials in, on or under,
or from the Premises or the Common Use Facilities occurring prior to the ABX
Prior Possession Period.

 

-12-



--------------------------------------------------------------------------------

(C) The following terms shall apply to any and all Indemnified Exposures claims
made by Landlord against Tenant relating to any Environmental Indemnification
Condition under this Lease Agreement:

 

  (i) Prior to asserting any such Indemnified Exposures claim against Tenant,
Landlord shall provide to Tenant: (a) prompt, written notice of such Indemnified
Exposures claim with sufficient detail so as to permit Tenant to understand the
nature of such claim, and (b) if curable, a reasonable opportunity for Tenant to
cure the same by causing action to be taken to remedy or otherwise address the
Environmental Indemnification Condition (and/or the consequences thereof,
including, without limitation, fines or penalties) which gives rise to such
Indemnified Exposures claim.

 

  (ii) Landlord’s claims relating to Indemnified Exposures shall be limited to
Indemnified Exposures arising out of or relating to any one or all of the
following: (a) any claims, actions, suits, proceedings or demands instituted or
asserted by a third party, including, without limitation, by a governmental
authority having jurisdiction; (b) one or more Environmental Indemnification
Conditions that materially interfere with any bona fide then-existing use or
reasonably anticipated use of the Premises and/or the Air Park by Landlord or
its employees, agents, tenants or invitees; (c) one or more Environmental
Indemnification Conditions that reasonably do or could adversely affect the
health, safety or welfare of the public or any user of or invitee at the Air
Park taking into account any applicable standards for such health, safety and
public welfare considerations included in the applicable Environmental Laws; or
(d) one or more Environmental Indemnification Conditions which Landlord is
required by applicable Environmental Laws to address; and

 

  (iii)

Landlord’s claims relating to remediation of an Indemnified Environmental
Condition shall be limited to those costs reasonably necessary to attain Ohio
EPA Voluntary Action Program standards applicable to the current “Land Use and
Activities” category for the Premises and/or the affected Common Use Facilities,
as the case may be, as that term is defined in Ohio Administrative Code
3745-300-08(C)(2)(c)(iii)(March 1, 2009 edition), with no use of groundwater for
any

 

-13-



--------------------------------------------------------------------------------

 

purpose other than monitoring and no use of subsurface structures for human
occupancy, and not for any other more superior uses or more stringent standards.

(D) The indemnification and hold harmless obligations of Tenant under this
Section 10.03 shall survive any expiration or termination of this Lease
Agreement, any renewal, expansion or amendment of this Lease Agreement and/or
the execution and delivery of any new lease with Tenant covering all or any
portion of the Premises or the Air Park. The term “Indemnified Exposures” shall
include, without limitation, necessary costs incurred in connection with any
investigation of on-site conditions or off-site conditions directly relating to
Releases of Hazardous Materials by Tenant or its permitted sublessees from the
Premises or the Common Use Facilities or any necessary cleanup, remediation,
removal or restoration work required by an Environmental Law because of any
matter covered by Tenant’s indemnification under this Section 10.03.

10.04. Reporting. Tenant, at Tenant’s own cost and expense, shall make all
submissions to, provide all information to, and comply with all applicable
requirements of the appropriate governmental authorities as required of Tenant
under applicable Environmental Laws. At no cost or expense to Landlord, Tenant
shall promptly provide information reasonably requested by Landlord that is in
Tenant’s possession or subject to its control to (a) determine the applicability
of the Environmental Laws to the Premises or operations conducted thereon, or
(b) respond to any governmental inquiry or investigation or to respond to any
claim of liability by third parties which is related to environmental conditions
in connection with the Premises.

Tenant shall promptly notify Landlord of any of the following: (a) any
correspondence or communication from any governmental authority regarding the
application of Environmental Laws to the Premises or Tenant’s operations on the
Premises or at the Air Park, (b) any change in Tenant’s operations on the
Premises or at the Air Park that will change Landlord’s obligations or could
increase or reasonably be expected to increase Tenant’s or Landlord’s
obligations or liabilities under Environmental Laws and (c) any incidents
occurring in or at the Premises and/or any other areas within the Air Park
regarding Hazardous Material, including, without limitation, any Release of
Hazardous Material. At any time Tenant submits any filing or required
documentation pertaining to investigations or violations relative to Hazardous
Materials situated in or on or Released from the Premises or the Common Use
Facilities to any governmental authority (other than the Internal Revenue
Service), including, by way of example but not in limitation, the FAA, the
Environmental Protection Agency or any similar State of Ohio agency or
department, Tenant shall provide duplicate copies of the filing(s) made, along
with any related documents, to Landlord.

At Landlord’s request upon or promptly after expiration, termination or
cessation of this Lease Agreement for any reason, Tenant shall make available to
Landlord, at Landlord’s expense, for copying all environmental inspections,
reports or other documentation related to compliance with, or activity related
to compliance with, Environmental Laws at or about the Premises or the Common
Use Facilities.

10.05. Landlord Assessments. In accordance with the provisions of Article 21
hereof, Landlord shall have such access to, and a right to perform such
inspections and tests of,

 

-14-



--------------------------------------------------------------------------------

the Premises as it may reasonably require to determine compliance with
Environmental Laws and Tenant’s obligations hereunder. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
document, that Tenant has violated any Environmental Laws and/or the terms of
this Lease Agreement, in which case Tenant shall, upon demand, reimburse
Landlord for the reasonable cost of such inspection and tests documenting
Tenant’s non-compliance. At the expiration or earlier termination of this Lease
Agreement, Landlord shall have the right, at its option and at Landlord’s sole
cost and expense, to undertake an environmental assessment of the Premises.
Landlord and Tenant agree that Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights that Landlord holds against
Tenant or any defenses that Tenant holds against Landlord.

10.06 Related Tenant Obligations. As soon as reasonably practicable after the
Effective Date: (A) Tenant, at its sole cost and expense, shall cease to use and
shall mechanically plug (or reroute to the sanitary sewer if proper governmental
approvals are obtained and maintained at no expense to Landlord) all indoor
floor drains within the Premises that currently do or could discharge directly
or indirectly to the storm sewer system at the Air Park; (B) Landlord and Tenant
shall work cooperatively to effect, if and as reasonably practical to do so and
without undue expense to either party, possible changes to the current City of
Wilmington WWTP Permit No. 1015-09 for sanitary sewage discharges, including,
without limitation, to establish procedures and protocols to separately measure,
and/or to obtain a separate permit for, discharges by Tenant into the City of
Wilmington sanitary sewer system; and (C) Landlord and Tenant shall work
collaboratively to determine the necessity and/or appropriateness of Tenant
obtaining its own Industrial Activities Stormwater Permit from Ohio EPA relating
to Tenant’s activities in or on the Premises and/or the Common Use Facilities.

ARTICLE 11

General Indemnification

11.01. General Indemnification Obligations. To the fullest extent permitted by
law, and in addition to and not in limitation of any other indemnification
provisions set forth in this Lease Agreement, but subject to the provisions of
Section 12.03 hereof, Tenant shall indemnify, defend and hold harmless Landlord
from and against: (i) any loss, liability, or damage suffered or incurred by
Landlord arising from or in connection with (a) Tenant’s use or occupancy of the
Premises and/or Tenant’s performance of its responsibilities under this Lease
Agreement (other than losses, liabilities or damages that actually are covered
by the insurance policies described in Section 12.02 hereof), or (b) the
non-performance of the terms of this Lease Agreement to be performed by Tenant;
(ii) any loss, liability, or damage suffered or incurred by Landlord on account
of injury to Person or property or from loss of life sustained in, on, or about
the Premises or the Air Park resulting from the willful misconduct or negligent
act or omission of Tenant or of its employees or from any act or omission of
Tenant or of its employees that violates applicable laws; and (iii) all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses
(including reasonable attorney’s fees) directly relating to the foregoing. In
the event that a claim for indemnification results from or arises out of a
circumstance described in Section 10.03 and such claim could also be asserted
under this Article 11, then such claim shall be brought under, and be subject to
the conditions of, Section 10.03.

 

-15-



--------------------------------------------------------------------------------

11.02. Claims Procedures. In the event that any claim is asserted, or any action
or proceeding is instituted, against Landlord by reason of any event or
occurrence in respect of which Tenant is to provide indemnity as provided in
Section 11.01 of this Lease Agreement:

(A) Tenant shall, if requested in writing by Landlord, cause such claim, action
or proceeding to be resisted, defended and resolved, at the Tenant’s sole cost
and expense, and by legal counsel to be approved by Landlord, which approval
shall not be unreasonably withheld or delayed; or

(B) In the event that Tenant shall fail to engage legal counsel within
thirty(30) days after the written request contemplated by clause (A) above,
Landlord may cause such claim, action or proceeding to be resisted and defended
by legal counsel designated by Landlord, in which event Tenant shall reimburse
Landlord, upon demand made from time to time, for the costs thereby incurred by
Landlord (including the reasonable fees of attorneys, paralegals, experts, court
reporters and others) and actual amounts paid to resolve any such claim, action
or proceeding.

ARTICLE 12

Insurance

12.01. Tenant’s Insurance. Tenant shall obtain and maintain in full force and
effect throughout the Lease Term, at Tenant’s expense, the following insurance:

(A) Commercial general liability (CGL) and, if necessary, commercial umbrella
insurance, with liability limits of not less than Five Million Dollars
($5,000,000) combined single limit coverage. If such CGL insurance contains a
general aggregate limit, it shall apply separately to the Premises. Such CGL
insurance shall be provided pursuant to a stand-alone policy or as part of a
commercial aviation liability policy and shall cover liability on an occurrence
basis arising from premises, operations, independent contractors,
products-completed operations, personal and advertising injury and liability
assumed under an insured contract.

(B) Automobile Liability insurance with liability limits of not less than Five
Million Dollars ($5,000,000) combined single limit per accident (without annual
aggregate) for bodily injury and property damage. Defense costs shall apply in
addition to the limit of liability. Coverage shall include contractual liability
and shall apply to owned, leased, hired and non-owned autos, both on and off the
Air Park.

(C) Statutory workers’ compensation coverage as required by the State of Ohio
and employer’s liability with limits of not less than One Million Dollars
($1,000,000) bodily injury by accident, One Million Dollars ($1,000,000) bodily
injury by disease, and One Million Dollars ($1,000,000) bodily injury by
disease, each employee.

(D) Commercial property insurance covering the Fixtures. Such insurance shall
cover the perils covered under the ISO special causes of loss form (CP 10 30)
and shall cover the replacement cost of the property insured.

 

-16-



--------------------------------------------------------------------------------

Tenant shall cause Landlord, WAP, DMCPA, and the Trustee to be identified, by
endorsement, as additional insureds in connection with any and all insurance
policies (other than the commercial property insurance policy, workers’
compensation policies, and employer’s liability policies) provided for under
this Lease Agreement and, upon Landlord’s request, shall deliver or cause to be
delivered to Landlord evidence of said insurance coverages in the form of
appropriate certificates of insurance and endorsements to the underlying
policies. Such policies and certificates of insurance shall provide that
Landlord will be notified in writing at least thirty (30) days prior to the
cancellation, material change or non-renewal of any such insurance policy.

12.02. Landlord’s Insurance. Landlord shall obtain and maintain in full force
and effect throughout the Lease Term, at Landlord’s expense (except as herein
provided), commercial property insurance covering the Air Park, including the
Buildings. Such insurance shall cover the perils covered under the ISO special
causes of loss form (CP 10 30) and, as to Buildings in which the Premises are
situated, shall cover the replacement cost of the Buildings insured. Tenant
shall reimburse Landlord for its proportionate share of the premiums paid by
Landlord for the commercial property insurance covering the Building(s) in which
the Premises are located, such proportionate share to be determined on a
Building-by-Building basis and to be equal to the product of (i) the amount of
the premium paid by Landlord in connection with the pertinent insured Building
and (ii) a fraction, the numerator of which is the number of square feet of
leasable space occupied by Tenant under this Lease Agreement in the pertinent
insured Building and the denominator of which is the total number of square feet
of leasable space contained in the pertinent insured Building. Such
reimbursement shall be made not later than fifteen (15) days following a written
request therefor from Landlord accompanied by evidence of payment of such
premium and a calculation of the amount of the requested reimbursement.

12.03. Waiver of Subrogation. Landlord and Tenant hereby waive recovery of
damages against each other for loss or damage to their property to the extent
the same is or could be covered by the commercial property insurance required in
Sections 12.01 and 12.02 above. Because the provisions of this Section 12.03
preclude the assignment of any claim mentioned herein, by way of subrogation or
otherwise, to an insurance company or any other person, each party to this Lease
Agreement shall give to each insurance company which has issued to it one or
more policies of commercial property insurance notice of the terms of the mutual
releases contained in this Section 12.03, and have such insurance policies
properly endorsed, if necessary, to prevent the invalidation of insurance
coverages by reason of these mutual releases.

ARTICLE 13

Maintenance and Repair; Alterations; Signage

13.01. Maintenance and Operation. Tenant shall, at its sole cost and expense,
cause the Premises at all times during the Lease Term to be operated, maintained
and repaired in good condition and repair and in compliance with all present and
future laws, codes, rules, orders, ordinances, regulations, statutes and
requirements of any federal, state, county, or other governmental entity having
jurisdiction, including, without limitation, the Americans with Disabilities Act
of 1990. Tenant shall not use, permit or suffer the use of the Premises, the
Common Use Facilities or any part of either of them, for any unlawful purpose or
for any dangerous or noxious trade or business, or in violation of any occupancy
permit issued in respect thereof. Tenant shall not commit, suffer or permit
waste in or to the Premises or the Common Use Facilities.

 

-17-



--------------------------------------------------------------------------------

13.02. Alterations. Tenant shall not make any alterations, improvements or
additions to the Premises, unless and until Tenant has received Landlord’s prior
written consent and approval of the complete plans and specifications therefor,
which consent and approval shall not be unreasonably withheld, conditioned or
delayed by Landlord. All such alterations, improvements or additions shall be
performed in all material respects in accordance with the approved plans and
specifications.

13.03. Signage. Tenant may, at its own expense, maintain the signage which
exists on the Premises on the Effective Date. Tenant shall not make any
modifications to any signs or install any new or additional signs unless and
until Tenant has received Landlord’s prior written consent and approval of the
complete plans and specifications therefor, which consent and approval shall not
be unreasonably withheld, conditioned or delayed by Landlord. All such signage
shall be constructed and displayed in all material respects in accordance with
the approved plans and specifications and in compliance with local, state and
federal laws, ordinances and regulations.

ARTICLE 14

Casualty Damage

14.01. Landlord Election. In the event that any portion of the Premises is
damaged or destroyed by fire or any other casualty (“Casualty Damage”), Landlord
may elect, at its option, by written notice to Tenant given within sixty
(60) days after the occurrence of the Casualty Damage: (a) to repair and restore
the Premises (but not any of the Fixtures); (b) to effect a Partial Termination
(as defined herein); or (c) to terminate this Lease Agreement. Notwithstanding
the foregoing, in the event that Casualty Damage occurs to the Premises that is
covered by the commercial property insurance to be obtained and maintained by
Landlord pursuant to Section 12.02 hereof, then Tenant, at Tenant’s option
exercised by written notice to Landlord given within the earlier to occur of
(i) sixty (60) days after the occurrence of the Casualty Damage or (ii) ten
(10) days following Tenant’s receipt of Landlord’s election not to repair and
restore the Premises pursuant to Section 14.01(b) or (c) hereof, Landlord shall
be obligated to repair and restore the Premises (but not any of the Fixtures),
in which case, any election by Landlord not to repair and restore the Premises
pursuant to Section 14.01(b) or (c) hereof shall be deemed to have been
overridden and Landlord shall be deemed to have elected to repair and restore
the Premises pursuant to Section 14.01(a) hereof (the “Tenant Override Option”).
In the event that Tenant exercises the Tenant Override Option and the costs of
such repair and restoration to the Premises shall exceed $1,000,000.00, then no
termination of this Lease Agreement by Tenant pursuant to Section 24.15 hereof
shall be effective until the date that is at least one (1) year from the date of
completion of said repair and restoration of the Premises.

14.02. Restoration. In the event Landlord shall elect (or shall be deemed to
have elected pursuant to the Tenant Override Option) to repair and restore the
Premises under Section 14.01(a) hereof, then (a) Landlord shall promptly
commence repair and restoration of the Premises to the condition the Premises
were in immediately prior to the Casualty Damage and

 

-18-



--------------------------------------------------------------------------------

diligently pursue such repair and restoration to completion and (b) this Lease
Agreement shall continue in full force and effect; provided, that Base Rent
shall temporarily abate from the date of the Casualty Damage through the
completion by Landlord of the repair or restoration of the Premises in order to
reflect the portion of the Premises rendered temporarily unusable by the
Casualty Damage and shall be determined by multiplying the annual Base Rent then
in effect by a fraction, the numerator of which shall be the number of square
feet in the Premises which remain usable by Tenant during such repair and
restoration and the denominator of which shall be 500,000.

14.03. Partial Termination. If any Casualty Damage results in the destruction of
one or more of the Buildings but not all of the Premises, Landlord may elect
pursuant to Section 14.01(b) to terminate this Lease Agreement only with respect
to the portion of the Premises which was materially affected by such Casualty
Damage and maintain this Lease Agreement in full force and effect with respect
to the portion of the Premises not materially affected by the Casualty Damage (a
“Partial Termination”). In the event of a Partial Termination, annual Base Rent
shall be permanently reduced to reflect the reduced area of the Premises and
shall be determined by multiplying the annual Base Rent then in effect by a
fraction, the numerator of which shall be the number of square feet contained in
the Premises after such Partial Termination and the denominator of which shall
be 500,000.

14.04. Tenant Election Upon Substantial Damage. If Landlord has elected to
repair and restore the Premises under Section 14.01(a) or to cause a Partial
Termination under Section 14.01(b) (a “Continuation Election”), but Casualty
Damage is so extensive so as to result in a permanent substantial adverse impact
upon Tenant’s business conducted on or from the Premises, Tenant may elect to
terminate this Lease Agreement upon written notice to Landlord together with
documentation which clearly demonstrates the basis for the Tenant’s election to
terminate, which notice and supporting documentation shall be given, if at all,
within twenty (20) days following receipt of the Continuation Election.

14.05. Total Termination. In the event this Lease Agreement is properly
terminated in accordance with Section 14.01(c) or Section 14.04 of this Lease
Agreement, this Lease Agreement and all rights and obligations hereunder shall
terminate effective as of the thirtieth (30th) day after the party electing to
terminate this Lease Agreement has provided notice of such election to the other
party. All Base Rent and other sums required to be paid by Tenant hereunder
shall be apportioned and paid as of the effective date of such termination.

ARTICLE 15

Condemnation

15.01. Total Condemnation. If all of the Premises are taken by any condemning
authority under the power of eminent domain or otherwise, or by any purchase or
other acquisition in lieu of eminent domain or otherwise (a “Total Take”), or if
Tenant has the right to and does terminate this Lease Agreement in accordance
with Section 15.02(A)(i) below, then this Lease Agreement and the Lease Term
shall terminate as of the date when possession of the Premises is required by
the condemning authority, and all Base Rent and other sums required to be paid
by Tenant hereunder shall be apportioned and paid to the date of such taking.

 

-19-



--------------------------------------------------------------------------------

15.02. Partial Condemnation.

(A) In the event that only a portion of the Premises is taken or condemned by
any condemning authority, Landlord shall immediately send written notice thereof
to Tenant. If said portion of the Premises so taken or condemned constitutes a
“substantial portion of the Premises” as defined in Section 15.02 (C) below,
then Tenant shall have the right to elect, by written notice to Landlord within
twenty (20) days after receipt from Landlord of the aforesaid notice of
condemnation, either: (i) to terminate this Lease Agreement as of the date of
the taking of possession by the condemning authority, in which event the Base
Rent and all other charges shall be apportioned and paid to the date of the
taking, or (ii) to terminate this Lease Agreement only with respect to the
portion of the Premises taken by such condemning authority and otherwise to
continue this Lease Agreement in full force and effect. In the event that any
such taking or condemnation involves less than a “substantial portion of the
Premises”, or if it does involve a “substantial portion of the Premises” but
Tenant makes the election set forth in clause 15.02(A)(ii) above, then Base Rent
will be reduced to reflect the reduced area of the Premises and will be
determined by multiplying the annual Base Rent then in effect by a fraction, the
numerator of which shall be the number of square feet contained in the Premises
after the taking and the denominator of which shall be 500,000 and such reduced
Base Rent will become effective upon the date of such taking.

(B) If this Lease Agreement is not terminated as set forth in Section 15.01 or
15.02(A)(i) hereof, then the award or payment for the taking shall be paid to
and used by Landlord to restore, with reasonable dispatch, the portion of the
Premises remaining, after the taking, to substantially the same condition and
tenantability as existed immediately preceding the taking.

(C) A “substantial portion of the Premises” shall be deemed to have been
condemned if such condemnation relates to a portion of the Premises the absence
of which would reasonably result in a permanent substantial adverse impact upon
Tenant’s business conducted on or from the Premises.

(D) Termination of this Lease Agreement because of condemnation shall be without
prejudice to the rights of either Landlord or Tenant to recover from the
condemning authority compensation and damages for the injury and loss sustained
by them as a result of the taking. Landlord shall have the right to recover from
the condemning authority compensation and damages for the injury and loss
sustained by Landlord as a result of the taking of the Premises, including land
and any improvements. Tenant shall have the right to make an independent claim
against the condemning authority for the Fixtures, interruption or dislocation
of business in the Premises, loss of good will, and for moving expenses as long
as such claim by Tenant does not reduce the amount payable to Landlord.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 16

Assignment and Subletting

16.01. Assignment. Tenant shall not assign this Lease Agreement or its rights in
or to the Premises or the Common Use Facilities, or permit the assumption of all
or any part of the obligations of Tenant under this Lease Agreement, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed by Landlord. Notwithstanding any such consent,
and unless otherwise agreed in the pertinent assignment documentation, Tenant
will remain jointly and severally liable (along with any approved assignee), and
Landlord shall be permitted to enforce the provisions of this Lease Agreement
directly against Tenant and/or any assignee without being required to proceed in
any way against the other. For purposes of this Section 16.01, (a) an assignment
shall mean the direct or indirect sale, conveyance, mortgage, hypothecation,
pledge, transfer or assignment of this Lease Agreement by Tenant, or the
assumption of Tenant’s obligations hereunder, to or by any Persons, but shall
not include (i) any security interest granted by Tenant in this Lease Agreement
as required by the terms of any credit facility of Tenant and/or its Affiliates,
or (ii) an assignment of Tenant’s rights under this Agreement to a successor or
parent corporation in connection with any sale of substantially all of the
assets or stock of Tenant, whether via merger or otherwise and (b) a “merger”
refers to any merger in which Tenant participates, regardless of whether it is
the surviving or disappearing entity.

16.02. Subletting. Tenant shall not sublease all or any part of the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord. For purposes of this
Lease Agreement, a “sublease” shall include subleases, licenses, concessions,
and all other possessory arrangements entered into by Tenant in respect of the
Premises. If Landlord consents to a sublease, no such subletting shall release
or relieve Tenant from any of its obligations under this Lease Agreement.
Notwithstanding the foregoing, the following shall be deemed to have been
consented to by Landlord as sublessees: (a) the Affiliates of Tenant which are
identified on Exhibit E, attached hereto and fully incorporated herein,
occupying those pertinent portions of the Premises as identified on said Exhibit
E, and (b) any relocation, from time to time and within the defined boundaries
of the Premises, of the physical offices or work stations of administrative
employees of Tenant or the Affiliates of Tenant identified on Exhibit E, as
amended from time to time (a “Permitted Space Adjustment”). For the avoidance of
doubt, a Permitted Space Adjustment shall not include a relocation of employees
of Tenant or the aforesaid Affiliates of Tenant if such relocation causes any
portion of the Premises that houses administrative offices prior to any such
relocation to be used for non-administrative offices.

ARTICLE 17

Conveyance or Encumbrancing by Landlord

17.01. Conveyances. Landlord shall have the unrestricted right to sell, assign,
convey or transfer to any Person all or any part of its right, title or interest
in or to the Premises; subject, however, to this Lease Agreement. In the event
of a sale or transfer of the Premises, Landlord (or, in the case of a subsequent
transfer, the transferor) shall, after the date of such transfer, be
automatically released from all further liability for the performance or
observance of

 

-21-



--------------------------------------------------------------------------------

any term, condition, covenant or obligation required to be performed or observed
by Landlord hereunder, and the transferee shall be deemed to have assumed all of
such terms, conditions, covenants and obligations, it being intended hereby that
such terms, conditions, covenants and obligations shall be binding upon
Landlord, its successors and assigns, only during and in respect of their
successive periods of ownership during the Lease Term. Upon Tenant’s request,
Landlord shall deliver to Tenant copies of the recorded deed and any lease
assignment executed and delivered by Landlord in connection with any such
conveyance by Landlord.

17.02. Subordination and Attornment. This Lease Agreement and Tenant’s interest
and rights hereunder are and shall be subject and subordinate at all times to
the lien of any mortgage of Landlord’s right, title and interest in and to the
Premises (a “Fee Mortgage”), now existing or hereafter created on or against the
Air Park or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant.
Tenant agrees, at the election of the holder of any such Fee Mortgage (a “Fee
Mortgagee”), to attorn to any such holder, provided that the Fee Mortgagee
agrees to not disturb the possession, use or enjoyment of the Premises by
Tenant, or disaffirm this Lease Agreement, so long as Tenant shall fully perform
its obligations under this Lease Agreement. Tenant agrees to execute,
acknowledge and deliver, within ten (10) days following Landlord’s request
therefor, such commercially reasonable instruments confirming such subordination
and attornment as shall be requested by any Fee Mortgagee. Notwithstanding the
foregoing, any Fee Mortgagee may at any time subordinate its Fee Mortgage to
this Lease Agreement, without notice or Tenant’s consent, and thereupon this
Lease Agreement shall be deemed prior to such Fee Mortgage without regard to
their respective dates of execution, delivery or recording and in that event
such Fee Mortgagee shall have the same rights with respect to this Lease
Agreement as though this Lease Agreement had been executed prior to the
execution, delivery and recording of such Fee Mortgage.

17.03. Notice and Cure Rights. If Tenant shall serve Landlord with any notice
claiming a default or breach of this Lease Agreement by Landlord, Tenant shall
serve a duplicate of said notice upon each Fee Mortgagee, provided that Tenant
has received the name and address of such Fee Mortgagees. The Fee Mortgagees
shall be permitted to correct or remedy the breach or default complained of
within a reasonable time after the expiration of Landlord’s time to do so and
with the same effect as if Landlord itself had done so.

ARTICLE 18

Default; Termination

18.01. Default by Tenant. Tenant shall create, and there shall exist, an event
of default (herein called an “Event of Default”) under this Lease Agreement if:

(A) Tenant shall fail to pay any installment of Base Rent required to be paid by
Tenant within ten (10) days after the same shall become due for payment; or

(B) Tenant shall fail in any material respect to perform or comply with any
other obligation of Tenant under this Lease Agreement, and such failure is not
performed or corrected within thirty (30) days after notice of such default from
Landlord (or, if such failure is

 

-22-



--------------------------------------------------------------------------------

not capable of being performed or corrected within such thirty (30) day period,
if Tenant shall not commence the correction of such default within thirty
(30) days after notice of such default from Landlord and proceed with due
diligence to complete such correction within a reasonable time, but in no event
longer than ninety (90) days from the notice of such default); or

(C) Tenant shall make a general assignment for the benefit of creditors, or if
Tenant’s interest in the Premises is sold upon execution or other legal process;
or

(D) Tenant shall suffer a receiver to be appointed in any action or proceeding
by or against Tenant, and such appointment is not stayed or discharged within
sixty (60) days after the commencement thereof, or if Tenant is a debtor in any
insolvency proceeding conducted pursuant to the laws of any state or of a
political subdivision of any state and such proceeding is not stayed or
discharged within sixty (60) days after the commencement thereof, or if Tenant
shall be or become, either voluntarily or involuntarily, a debtor in any case
commenced under the provisions of the U.S. Bankruptcy Code, as amended, and such
case is not stayed or discharged within sixty (60) days after the commencement
thereof.

18.02. Rights of Landlord upon Tenant’s Default. In the event that Tenant shall
create or suffer an Event of Default under this Lease Agreement, in addition to
the other rights and remedies available to Landlord hereunder, in equity or at
law, Landlord, at its option, shall have the following remedies:

(A) Without cancelling or terminating this Lease Agreement or the Lease Term,
Landlord shall have the right to repossess the Premises and terminate all rights
of Tenant with respect to the Premises and the Common Use Facilities, to possess
the Premises and the Fixtures and each and every part thereof and to expel
Tenant therefrom and to endeavor to relet all or any part of the Premises from
time to time for any unexpired part of the Lease Term. In the event of such
repossession and reletting by Landlord, Landlord may collect the rents from any
such reletting, applying the same first to the payment of reasonable expenses of
such repossession and reletting (the “Reletting Expenses”, which shall include
attorneys’ fees, brokerage fees, expenses for redecoration, alterations and
other costs in connection with preparing the Premises for new tenants) and then
as a credit against the Base Rent and additional charges due or to become due
from Tenant under this Lease Agreement, with Tenant to pay to Landlord each
month following any such repossession by Landlord any deficiency between Base
Rent and other sums due and payable hereunder by Tenant for such month and the
amount of any rent (net of Reletting Expenses) collected by Landlord during such
month from any reletting tenant. Except as expressly provided in this
Section 18.02(A), neither such termination of the right of Tenant to occupy the
Premises, nor such repossession and possession by Landlord, shall relieve Tenant
from its obligations to pay Base Rent and all other amounts payable by Tenant
under the terms of this Lease Agreement, and/or to perform and observe all of
the obligations of Tenant under this Lease Agreement.

(B) Landlord shall have the right to cancel and terminate this Lease Agreement
and the Lease Term at any time (including any time after Landlord has elected to
terminate Tenant’s right of possession as provided in subsection 18.02(A) of
this Lease Agreement), which termination shall not impair in any manner
Landlord’s right to recover from Tenant any damages arising as a consequence of
an Event of Default hereunder or such termination of this Lease Agreement;
provided that, in no event shall Tenant be liable for consequential, indirect or
punitive damages.

 

-23-



--------------------------------------------------------------------------------

18.03. Landlord Right To Cure Tenant Defaults. If Tenant shall create or suffer
an Event of Default under this Lease Agreement, Landlord may (but shall not be
required to) cure such default on behalf of Tenant (without thereby waiving any
of the rights otherwise afforded to Landlord under Article 18 of this Lease
Agreement by reason of such default), and the amount of the reasonable cost to
Landlord of curing any such default shall be paid by Tenant to Landlord on
demand, together with interest thereon at a per annum rate equal to the “prime
rate” of Bank of America (as such rate is announced or disclosed from time to
time), plus four percent (4%) (the “Default Rate”), or at the maximum rate of
interest permitted by law if less than the Default Rate, from the date or dates
of payment thereof by Landlord.

ARTICLE 19

Surrender

Upon the exercise by Landlord of its right to obtain possession of the Premises
upon the occurrence of an Event of Default hereunder, or upon the expiration or
sooner termination of this Lease Agreement, Tenant shall (i) surrender the
Premises to Landlord, with all improvements, parts and surfaces thereof clean
and free of debris and in good operating order, condition and state of repair,
ordinary wear and tear excepted and (ii) appropriately effect, at Tenant’s sole
cost and expense and in accordance with all applicable Environmental Laws, the
closure of all Resource Conservation and Recovery Act (“RCRA”) storage areas in
and on the Premises and/or the Common Use Facilities (and such other areas in
and on the Premises and/or the Common Use Facilities which should have been
designated and permitted as RCRA storage areas in accordance with applicable
Environmental Laws) wherein Tenant or its Affiliates caused, suffered or
permitted the storage of Hazardous Waste either prior to or during the Lease
Term.

ARTICLE 20

Quiet Enjoyment

Landlord covenants with and warrants and represents to Tenant that, so long as
no Event of Default occurs or exists hereunder, and except as otherwise
expressly provided herein, Tenant shall, at all times during the Lease Term,
peaceably and quietly have, hold, occupy and enjoy the Premises, without
hindrance or molestation by Landlord or by any Person claiming rights through
Landlord in respect of the Premises, other than rights created by Tenant;
provided that, Tenant acknowledges and agrees that, at Tenant’s request, the
Premises include certain portions of the Air Park (in particular, Building Nos.
1025, 1025A, 1026, 1026A and Bond Financed Property improvements to Building
2061, being collectively herein called the “Bond-Related Premises”) which were
not part of the premises leased under the ABX Sublease, which constitute part of
the Bond Financed Property and which are subject to the terms and conditions of
the DMCPA Ground Lease, the WAP Lease, the WAP/CCPA Sublease and the rights of
the Trustee in connection with the Bonds (including, without limitation, under
the Trust Indenture and the certain Assignment of Rights Under Lease dated
February 1, 2007 and recorded in Book

 

-24-



--------------------------------------------------------------------------------

688, Page 668, Recorder’s Office, Clinton County, Ohio); provided that, in the
event that as a consequence of the exercise of rights by DMCPA, WAP, or the
Trustee under any or all of the foregoing documents, all or any portion of the
Bond-Related Premises are effectively severed from the Premises under this Lease
Agreement, then Base Rent hereunder will be reduced to reflect such reduced area
of the Premises and will be determined by multiplying the Annual Base Rent then
in effect by a fraction, the numerator of which shall be the number of square
feet contained in the Premises after such severance and the denominator of which
shall be 500,000, and such reduced Base Rent will become effective upon the date
of such severance.

ARTICLE 21

Inspection

Landlord and its duly authorized representatives may enter the Premises at all
reasonable times, upon at least twenty-four (24) hours’ prior written notice to
Tenant (or, in the event of an emergency, such notice as may be reasonable under
the circumstances), to view and inspect the Premises and to inspect all repairs,
additions and alterations or to perform any work which may be necessary by
reason of Tenant’s default under the terms of this Lease Agreement; provided,
that any such inspections shall not unreasonably interfere with the activities
of Tenant or its agents or contractors in or on the Premises, nor cause or
result in any damage to the Premises.

ARTICLE 22

Notices and Payments

22.01. Notices. Any notice or other communication required or permitted to be
given to a party under this Lease Agreement shall be in writing and shall be
given by one of the following methods to such party, at the address set forth at
the end of this Section 22.01: (i) it may be sent by registered or certified
United States (U.S.) mail, return receipt requested and postage prepaid, or
(ii) it may be sent by ordinary U.S. mail or delivered in person or by courier,
telecopier, fax transmission, electronic mail or any other means for
transmitting a written communication. Any such notice shall be deemed to have
been given as follows: (i) when sent by registered or certified U.S. mail, as of
the second business day after it was mailed, and (ii) when sent or delivered by
any other means, upon receipt, with written or electronic confirmation thereof.
Either party may change its address for notice by giving written notice thereof
to the other party. The address of each party for notice initially is as
follows:

 

Landlord    Tenant Clinton County Port Authority    Air Transport Services
Group, Inc. 1113 Airport Road    145 Hunter Drive Wilmington, OH 45177   
Wilmington, OH 45177 Attn: John J. Limbert    Attn: Joseph C. Hete Fax No.:
(937) 383-9892    Fax No.: (937) 382-2452 E-Mail Address: jlimbert@nbtdirect.com
   E-Mail Address: Joe.Hete@atsginc.com

 

-25-



--------------------------------------------------------------------------------

With copies to:    With copies to: John P. Wellner, Esq.    W. Joseph Payne,
Esq., General Counsel Vorys, Sater, Seymour and Pease LLP    Air Transport
Services Group, Inc. 52 E. Gay Street    145 Hunter Drive Columbus, OH
43216-1008    Wilmington, OH 45177 Fax No.: 614-719-5028    Fax No.: (937)
382-2452 E-Mail Address: jpwellner@vorys.com    E-Mail Address:
Joe.Payne@atsginc.com

22.02. Place of Payment; No Setoff. All rent and other payments required to be
made by Tenant to Landlord shall be delivered or mailed to Landlord at the
address specified in Section 22.01 hereof, or any other address Landlord may
specify from time to time by written notice given to Tenant, without notice or
demand and without abatement, deduction or setoff of any amount whatsoever.

ARTICLE 23

Compliance with Laws

23.01. General Compliance. At all times during the Lease Term, Tenant shall, in
respect of this Lease Agreement and its use and occupancy of the Premises,
comply with all applicable federal, state and local laws, codes, ordinances,
rules and regulations, and any other applicable requirements.

23.02. Incorporation of Provisions of Law. Each and every provision required by
applicable federal, state or local laws, codes, ordinances, rules and
regulations to be included in this Lease Agreement shall be deemed to be
incorporated herein by reference and included in this Lease Agreement, and this
Lease Agreement shall be read, construed and enforced as though each such
provision were set forth herein.

ARTICLE 24

Miscellaneous Provisions

24.01. Brokers, Finders and Others. Landlord and Tenant each warrant and
represent to the other that it has had no compensable dealings, negotiations,
agreements, consultations or other transactions with any broker, finder, or
other intermediary in respect of the Premises or this Lease Agreement, and that
no Person is entitled to any brokerage fee, commission, or other payment in
respect of this Lease Agreement, the transactions contemplated thereby and/or
the Premises, arising from agreements, arrangements or undertakings made or
effected by it with any third Persons.

24.02. Memorandum of Lease Agreement. This Lease Agreement shall not be filed in
any public office or records. Landlord and Tenant shall, upon request by the
other, execute and deliver a memorandum of lease or similar instrument
reflecting such of the terms of this Lease Agreement as may be acceptable to the
parties, which instrument shall be in a form recordable under the laws,
regulations and customs of the State of Ohio and its political subdivisions, and
which instrument shall be recorded in appropriate public offices.

 

-26-



--------------------------------------------------------------------------------

24.03. Estoppel Certificates. Each party shall, within ten (10) days after
written request from the other party, from time to time and at any time,
complete, execute, acknowledge and deliver to the requesting party a written
instrument, in a form prepared and presented by the requesting party and
acceptable to the other party, certifying that this Lease Agreement is
unmodified and in full force and effect (or if there have been modifications,
that it is in full force and effect as modified and stating the modifications),
and the dates to which Base Rent and other charges have been paid in advance, if
any, and stating whether, to the knowledge of such party, the requesting party
is in default in the performance of any obligation of such requesting party
under this Lease Agreement, and, if so, specifying each such default of which
such party has knowledge and certifying any other fact reasonably requested to
be certified by the requesting party, it being intended that any such instrument
may be delivered to and relied upon by any prospective purchaser of Landlord’s
interest in the Premises and any prospective assignee of Tenant’s leasehold
estate in the Premises, or any mortgagee or prospective mortgagee in respect
thereof or any part thereof.

24.04. Successors and Assigns. Except as otherwise specifically provided herein,
this Lease Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns (including successive, as well as immediate,
successors and assigns) of Landlord and of Tenant.

24.05. Governing Law. This Lease Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

24.06. Remedies Cumulative. All rights and remedies of Landlord and of Tenant
enumerated in this Lease Agreement shall be cumulative and, except as
specifically contemplated otherwise by this Lease Agreement, none shall exclude
any other right or remedy allowed at law or in equity, and said rights or
remedies may be exercised and enforced concurrently. No waiver by Landlord or by
Tenant of any covenant or condition of this Lease Agreement, to be kept or
performed by any other party, shall constitute a waiver by the waiving party of
any subsequent breach of such covenant or condition, or authorize the breach or
nonobservance on any other occasion of the same or any other covenant or
condition of this Lease Agreement.

24.07. Duplicate Originals. This Lease Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which, taken together, shall constitute a single instrument.

24.08. Article and Section Captions. The Article and Section captions contained
in this Lease Agreement are included only for convenience of reference and do
not define, limit, explain or modify this Lease Agreement or its interpretation,
construction or meaning, and are in no way to be construed as a part of this
Lease Agreement.

24.09. Severability. If any provision of this Lease Agreement or the application
of any provision to any Person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Lease Agreement or the application of said provision to any
other Person or circumstance, all of which

 

-27-



--------------------------------------------------------------------------------

other provisions shall remain in full force and effect, and it is the intention
of Landlord and of Tenant that if any provision of this Lease Agreement is
susceptible of two or more constructions, one of which would render the
provision valid and the other or others of which would render the provision
invalid, then such provision shall have a meaning which renders it valid.

24.10. Amendments in Writing; Annexes. No officer, employee, or other servant or
agent of Landlord or of Tenant is authorized to make any representation,
warranty, or other promise not contained in this Lease Agreement in respect of
the subject matter hereof. No amendment, change, termination or attempted waiver
of any of the provisions of this Lease Agreement shall be binding upon Landlord
or Tenant, unless in writing and signed by the party affected. Each of the
annexes, exhibits or instruments attached hereto are hereby expressly
incorporated herein by this reference.

24.11. No Third Party Beneficiaries. Except as otherwise expressly provided
herein: (a) the provisions of this Lease Agreement are for the exclusive benefit
of the parties hereto and are not for the benefit of any other Person, and
(b) this Lease Agreement shall not be deemed to have conferred any rights,
express or implied, upon any third Person.

24.12. Security. Tenant acknowledges and agrees that Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by theft or any other injury (including death) or damage
suffered or incurred by Tenant or its employees or agents in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises. Tenant will cooperate with Landlord in connection with
any security conducted by or on behalf of Landlord in connection with the Air
Park.

24.13. Miscellaneous Requirements.

In connection with its use and occupancy of the Premises, Tenant hereby agrees
as follows:

 

  (A) Tenant understands and agrees that nothing herein contained will be
construed to grant or authorize the granting of an exclusive right to provide
aeronautical services to the public as prohibited by 49 USC 40103(e), as
amended, and Landlord reserves the right to grant to others the privilege and
right of conducting any one or all activities of an aeronautical nature;

 

  (B) Tenant agrees to comply with the notification and requirements covered in
Part 77 of the Federal Aviation Regulations (to the extent applicable to Tenant
and to the extent Landlord notifies Tenant of such applicability) in the event
any future structure or building is planned for the Premises, or in the event of
any planned modification or alteration of any present or future building or
structure situated on the Premises;

 

  (C)

Landlord reserves for the use and benefit of the public, a right of flight for
the passage of aircraft in the airspace above the surface of the Premises. This
public right of flight will include the right to cause in said airspace

 

-28-



--------------------------------------------------------------------------------

 

any noise inherent in the operation of any aircraft used for navigation or
flight through the said airspace or landing at, taking off from, or operation on
the Air Park; and

 

  (D) Tenant agrees that it will not make use of the Premises in any manner
which might interfere with the landing and taking off of aircraft from the Air
Park or otherwise constitute a hazard. In the event the aforesaid covenant is
breached, Landlord reserves the right to enter upon the Premises and cause the
abatement of such interference at the expense of Tenant.

In addition, Landlord contemplates that, reasonably promptly after the Effective
Date, Landlord will enter into discussions with the FAA and other pertinent
governmental authorities for, and plans to make application for, such
governmental grants, loans and/or other funds as may be available to assist
Landlord in the ongoing operation, development and/or improvement of the Air
Park (the “Government Funding”). In connection therewith, and in particular in
connection with any FAA-related funding programs, Landlord is advised that the
owners and tenants of the Air Park will be subjected to certain
government-mandated requirements regarding the use and operation of the Air
Park, including the provisions hereinafter set forth (collectively, the “Funding
Requirements”). Accordingly, in connection with any Government Funding obtained
by Landlord, Landlord shall provide to Tenant copies of the pertinent Government
Funding agreements which give rise to the pertinent Funding Requirements and,
thereupon, Tenant shall comply with the following provisions if, and to the
extent included in such Funding Requirements and disclosed to Tenant, and such
other Funding Requirements, if any, as may be agreed upon by Landlord and
Tenant:

 

  (1) In the event facilities are constructed, maintained, or otherwise operated
on the Premises, Tenant will maintain and operate such facilities and services
in compliance with all requirements imposed pursuant to 49 CFR Part 21,
Nondiscrimination in Federally Assisted Programs of the Department of
Transportation, and as said Regulations may be amended;

 

  (2) Tenant covenants and agrees that: (1) no Person, on the grounds of race,
color or national origin, will be excluded from participation in, denied the
benefits of, or be otherwise subjected to discrimination in, the use of the
Premises; (2) in the construction of any leasehold improvements on, over or
under the Premises and the furnishing of services thereon, no Person on the
grounds of race, color or national origin will be excluded from participation
in, denied the benefits of, or otherwise be subjected to discrimination by
Tenant; and (3) Tenant will use the Premises in compliance with all other
requirements imposed by or pursuant to 49 CFR Part 21, Nondiscrimination in
Federally Assisted Programs of the Department of Transportation, and as said
Regulations may be amended;

 

  (3) Tenant agrees to furnish service on a fair, equal and not unjustly
discriminatory basis to all users thereof, and to charge fair, reasonable and
not unjustly discriminatory prices for each unit or service; provided, that
Tenant may be allowed to make reasonable and nondiscriminatory discounts,
rebates or other similar types of price reductions to volume purchasers;

 

-29-



--------------------------------------------------------------------------------

  (4) Tenant assures that it will undertake an affirmative action program as
required by 14 CFR Part 152, Subpart E, to insure that no person will on the
grounds of race, creed, color, national origin or sex be excluded from
participating in any employment activities covered by 14 CFR Part 152, Subpart
E. Tenant assures that no person will be excluded on these grounds from
participating in or receiving the services or benefits of any program or
activity covered by 14 CFR Part 152, Subpart E. Tenant assures that it will
require that its covered suborganizations provide assurances to Landlord that
they similarly will undertake affirmative action programs, and that they will
require assurances from their suborganizations, as required by 14 CFR Part 152,
Subpart E, to the same effect; and

 

  (5) Tenant agrees that it will insert the above four provisions in any lease,
sublease or other such document by which Tenant grants a right or privilege to
any person, firm or corporation to render accommodations and/or services to the
public on the Premises.

24.14. Survival. The provisions of this Lease Agreement shall survive the
expiration or earlier termination of this Lease Agreement for so long as either
party bears any liability or responsibility hereunder and until such time as
Landlord or Tenant, as the case may be, shall have realized upon all of their
respective rights or exercised all of their respective remedies hereunder.

24.15 Tenant Termination Right. Subsequent to the first (1st) anniversary of the
Effective Date, and in the event that Tenant and/or its Affiliates no longer are
providing aircraft maintenance services for DHL Network Operations (USA), Inc.
and/or its Affiliates at the Air Park encompassing at least ten (10) aircraft
(the “Termination Condition”), then, Tenant shall have the right, at its option,
to terminate this Lease Agreement by giving written notice to Landlord of the
election to so terminate this Lease Agreement together with documentation which
reasonably supports the Termination Condition (the “Section 24.15 Termination
Notice”); whereupon, this Lease Agreement shall terminate effective on the one
hundred and eightieth (180th) day following the date upon which the
Section 24.15 Termination Notice is given.

[Remainder of page intentionally left blank]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease Agreement was executed on behalf of Landlord and
Tenant by the duly authorized officials or officers thereof, to be effective as
of the date first above written.

 

LANDLORD:     TENANT: CLINTON COUNTY PORT AUTHORITY     AIR TRANSPORT SERVICES
GROUP, INC. By:  

/s/ John J. Limbert

    By:  

/s/ Joseph C. Hete

  John J. Limbert       Joseph C. Hete   Chair       President and Chief
Executive Officer

STATE OF OHIO

COUNTY OF FRANKLIN, SS:

The foregoing instrument was acknowledged before me this 2nd day of June, 2010,
by John J. Limbert, the Chair of the Clinton County Port Authority, a body
corporate and politic and duly organized and validly existing under the State of
Ohio, on behalf of said port authority.

 

/s/ Teresa L. Ross

Notary Public

STATE OF OHIO

COUNTY OF CLINTON, SS:

The foregoing instrument was acknowledged before me this 26 day of April, 2010,
by Joseph C. Hete, President and Chief Executive Officer of Air Transport
Services Group, Inc., a Delaware corporation, on behalf of the corporation.

 

/s/ Patricia A. Wallace

Notary Public

 

-31-



--------------------------------------------------------------------------------

FISCAL OFFICER’S CERTIFICATE

The undersigned fiscal officer of the Clinton County Port Authority (the “Port”)
hereby certifies that the money required to meet the obligations of the Port for
fiscal year 2010 under the agreement to which this certificate is attached has
been lawfully appropriated by the Port for that purpose and is in the treasury
of the Port or is in the process of collection to the credit of an appropriate
fund, free from any previous encumbrances, and is not appropriated for any other
purpose. This certificate is given in compliance with Sections 5705.41 and
5705.44 of the Ohio Revised Code.

Dated: June 2, 2010

 

/s/ Kathleen Madison

Secretary Clinton County Port Authority

 

-32-



--------------------------------------------------------------------------------

EXHIBIT A

The Air Park

TRACT 1:

SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, VIRGINIA MILITARY
SURVEY NUMBERS 625, 1162, 1170, 2027, 2690 AND NUMBER 2694 AND BEING PART OF THE
LANDS AS CONVEYED BY DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN (SEE TABLE
I) THE CLINTON COUNTY DEED RECORDS AND CLINTON COUNTY OFFICIAL RECORDS AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING FOR REFERENCE AT A CONCRETE
MONUMENT FOUND IN THE LINE OF VMS NUMBER 1162 AND NUMBER 1170, BEING THE
NORTHWESTERLY CORNER OF WILMINGTON AIR, INC.’S 74.578 ACRE TRACT (DEED NO. 24,
TABLE I) AND CORNER TO THE GREAT OAKS JOINT VOCATIONAL SCHOOL DISTRICT’S
REMAINING PART 92.076 ACRE TRACT (DEED BOOK 239, PAGE 482), AND ALSO BEING IN
THE NORTHWESTERLY RIGHT OF WAY OF AIRPORT ROAD; THENCE WITH A LINE OF SAID
REMAINING PART 92.076 ACRE TRACT, SAID 74.578 ACRE TRACT AND SAID MILITARY
SURVEY LINE S 41°17’49” E 53.28’ TO A RAILROAD SPIKE FOUND IN THE CENTERLINE OF
AIRPORT ROAD AND BEING THE TRUE POINT OF BEGINNING FOR THIS TRACT HEREIN
DESCRIBED; THENCE WITH THE PROLONGATION OF SAID PREVIOUS LINE S 41°17’49” E
39.79’ TO AN IRON PIN SET IN THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD;
THENCE WITH THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD S 51°30’20” W 189.75’
TO A CONCRETE MONUMENT FOUND AT THE INTERSECTION WITH THE NORTHWESTERLY RIGHT OF
WAY OF AIRBORNE ROAD; THENCE WITH SAID RIGHT OF WAY OF AIRBORNE ROAD S 37°48’06”
W 635.35’ TO A CONCRETE MONUMENT FOUND AT THE CORNER OF THE RIGHT OF WAY OF WEIL
WAY; THENCE WITH THE RIGHT OF WAY OF WEIL WAY N 52°08’40” W 154.89’ TO A
CONCRETE MONUMENT FOUND IN THE SOUTHEASTERLY RIGHT OF WAY OF AIRPORT ROAD;
THENCE WITH SAID RIGHT OF WAY OF AIRPORT ROAD S 51°30’20” W 102.90’ TO A
CONCRETE MONUMENT FOUND; THENCE CONTINUING WITH RIGHT OF WAY OF WEIL WAY S
52°08’40” E 179.27’ TO CONCRETE MONUMENT FOUND IN THE RIGHT OF WAY OF AIRBORNE
ROAD; THENCE WITH SAID RIGHT OF WAY OF AIRBORNE ROAD S 37°48’06” W 630.25’ TO AN
IRON PIN SET AT THE CORNER OF THE RIGHT OF WAY OF RUANE DRIVE; THENCE WITH RIGHT
OF WAY OF RUANE DRIVE N 52°09’47” W 332.94’ TO A CONCRETE MONUMENT FOUND IN THE
RIGHT OF WAY OF AIRPORT ROAD; THENCE WITH THE RIGHT OF WAY OF AIRPORT ROAD S
51°30’20” W 102.92’ TO A RAILROAD SPIKE FOUND AT THE CORNER OF THE RIGHT OF WAY
OF RUANE DRIVE; THENCE WITH SAID RIGHT OF WAY S 52°09’ 47” E 357.33’ TO A
CONCRETE MONUMENT FOUND IN THE RIGHT OF WAY OF AIRBORNE ROAD; THENCE WITH SAID
RIGHT OF WAY OF AIRBORNE ROAD S 37°48’06” W 1382.49’ TO A CONCRETE MONUMENT
FOUND AT THE CORNER OF EWE WAREHOUSE INVESTMENTS V, LTD’S 7.243 ACRE TRACT
(OFFICIAL



--------------------------------------------------------------------------------

RECORD 312, PAGE 140); THENCE WITH THE LINE OF SAID 7.243 ACRE TRACT N 52°10’13”
W 372.54’ TO AN IRON PIN SET; THENCE CONTINUING WITH LINE OF SAID 7.243 ACRE
TRACT S 37°46’04” W 775.93’ TO A 5/8” IRON PIN FOUND IN THE LINE OF SAID EWE
WAREHOUSE INVESTMENTS V, LTD’S 6.518 ACRE TRACT (OFFICIAL RECORD 312, PAGE 131);
THENCE WITH THE LINE OF SAID 6.518 ACRE TRACT N 48°25’41” W 542.03’ TO A
RAILROAD SPIKE FOUND IN AIRPORT ROAD; THENCE CONTINUING WITH THE LINE OF SAID
6.518 ACRE TRACT S 46°51’16” W 384.78’ TO A RAILROAD SPIKE FOUND IN THE
CENTERLINE OF OLD STATE ROUTE 73 AND CORNER TO AIRLINE PROFESSIONAL ASSOCIATION
TEAMSTER LOCAL 1224 1.000 ACRE TRACT (OFFICIAL RECORD 328, PAGE 711); THENCE
WITH THE LINE OF SAID 1.000 ACRE TRACT S 47°56’48” W 19.22’ TO A 5/8” IRON PIN
FOUND, A CORNER TO GREAT OAKS JOINT VOCATIONAL SCHOOL DISTRICT’S REMAINING PART
262.282 ACRE TRACT (OFFICIAL RECORD 239, PAGE 482); THENCE WITH SAID SCHOOL
DISTRICT’S LINES ON THE FOLLOWING COURSES: N 48°25’35” W 554.05’ TO AN IRON PIN
SET; THENCE S 38°12’31” W 502.96’ TO A 1/2” IRON PIN FOUND; THENCE S 47°59’29” W
295.07’ TO A 1/2” IRON PIN FOUND; THENCE N 42°02’27” W 339.91 TO AN IRON PIN
SET; THENCE S 48°18’06” W 118.31’ TO A 1/2” IRON PIN FOUND; THENCE N 42°25’19” W
261.00’, A PK NAIL FOUND IN CONCRETE BEARS S 25°47’38” E 0.11’; THENCE S
48°18’06” W 750.00’ TO A 1/2” IRON PIN FOUND; THENCE S 41°41’28” E 399.97’ TO A
1/2” IRON PIN FOUND; THENCE N 48°19’32” E 206.62’ TO A 1/2” IRON PIN FOUND BENT;
THENCE S 41°38’10” E 689.93’ TO AN IRON PIN SET; THENCE N 47°31’40” E 275.00’ TO
AN IRON PIN SET; THENCE S 41°38’01” E 628.96’ TO AN IRON PIN SET AT THE CORNER
OF AVIATION FUEL, INC.’S 6.092 ACRE TRACT (DEED BOOK 285, PAGE 339); THENCE WITH
THE NORTHWESTERLY LINE OF SAID 6.092 ACRE TRACT S 48°21’17” W 762.89’ TO AN IRON
PIN SET; THENCE CONTINUING WITH THE LINE OF SAID 6.092 ACRE TRACT S 41°39’36” E
(PASSING AN IRON PIN SET AT 345.53’) 347.53’; THENCE CONTINUING WITH THE
SOUTHEASTERLY LINE OF SAID 6.092 ACRE TRACT N 48°19’41” E 764.87’ TO AN IRON PIN
SET IN THE LINE OF SAID SCHOOL DISTRICT’S REMAINING PART 262.282 ACRE TRACT;
THENCE WITH THE LINE OF SAID SCHOOL DISTRICT’S LAND S 41°59’12” E 223.37’ TO A
CONCRETE MONUMENT FOUND AT A CORNER TO THE AIRBORNE ROAD RIGHT OF WAY; THENCE
WITH SAID RIGHT OF WAY OF AIRBORNE ROAD ON THE FOLLOWING COURSES: S 37°48’06” W
2918.18’ TO A CONCRETE MONUMENT MARKING THE BEGINNING OF A CURVE TO THE RIGHT
HAVING A RADIUS OF 1150.00’; THENCE WITH SAID CURVE MEASURED ALONG THE ARC A
DISTANCE OF 903.21’ FROM WHICH THE LONG CHORD BEARS S 60°18’06” W 880.17’ TO A
CONCRETE MONUMENT FOUND; THENCE S 82°48’06” W 2331.02’ TO A CONCRETE MONUMENT
FOUND MARKING A CURVE TO THE LEFT HAVING A RADIUS OF 1250.00’; THENCE WITH SAID
CURVE MEASURED ALONG THE ARC A DISTANCE OF 730.74’ FROM WHICH ALONG CHORD BEARS
S 66°03’16” W 720.38’ TO A CONCRETE MONUMENT FOUND; THENCE S 49°18’25” W 911.14’
TO A CONCRETE MONUMENT FOUND MARKING THE BEGINNING OF A CURVE TO THE RIGHT
HAVING A RADIUS OF 1150.00’; THENCE WITH SAID CURVE MEASURED ALONG THE ARC A
DISTANCE OF 385.70’ FROM WHICH A LONG CHORD BEARS S 58°54’55” W 383.89’ TO A,
CONCRETE MONUMENT FOUND; THENCE S 68°31’24” W 2263.22’ TO A CONCRETE MONUMENT
FOUND; THENCE N 65°31’24” W 48.63’ TO A CONCRETE MONUMENT FOUND IN THE

 

-34-



--------------------------------------------------------------------------------

RIGHT OF WAY OF STATE ROUTE 134; THENCE WITH SAID RIGHT OF WAY S 19°31’15” E
133.17’ TO A CONCRETE MONUMENT FOUND IN THE LINE OF THE CITY OF WILMINGTON’S
25.52 ACRE TRACT (DEED BOOK 196, PAGE 45); THENCE WITH THE CITY’S LINE S
68°31’24” W 30.03’ TO A PK NAIL FOUND IN THE CENTERLINE OF SAID STATE ROUTE 134;
THENCE WITH SAID CENTERLINE N 19°31’57” W 2517.43’ TO A RAILROAD SPIKE FOUND;
THENCE N 71°42’34” E AND BECOMING THE SOUTHEASTERLY RIGHT OF WAY OF DAVIDS DRIVE
(PASSING AN IRON PIN SET AT 30.00’) 184.98’ TO AN IRON PIN SET, A CORNER TO THE
COMMUNITY IMPROVEMENT CORPORATION’S (ALSO REFERRED TO AS CIC) REMAINING PART
84.791 ACRE TRACT (OFFICIAL RECORD 66, PAGE 559); THENCE WITH THE LINE OF SAID
84.791 ACRE TRACT ON THE FOLLOWING COURSES: S 25°31’18” E 83.08’ TO AN IRON PIN
SET; THENCE S 71°17’58” E 144.92’ TO AN IRON PIN SET; THENCE S 14°02’40” E
129.25’ TO AN IRON PIN SET; THENCE N 86°08’22” E 343.76’ TO AN IRON PIN SET
THENCE S 41°22’12” E 1033.98’ TO AN IRON PIN SET; THENCE N 46°19’30” E 230.15’
TO AN IRON PIN SET; THENCE N 37°47’40” E 600.49’ TO AN IRON PIN SET; THENCE N
52°10’47” W 50.00’ TO AN IRON PIN SET AT THE SOUTHEASTERLY CORNER OF THE BOARD
OF COUNTY COMMISSIONERS’ 14.500 ACRE TRACT (OFFICIAL RECORD 302, PAGE 717);
THENCE WITH THE LINE OF SAID 14.500 ACRE TRACT AND BECOMING THE LINE OF SAID
COMMISSIONERS’ 5.000 ACRE TRACT, CIC’S REMAINING PART 187.99 ACRE TRACT (DEED
BOOK 281, PAGE 698), AND NAVIGATOR GROUP OF OCALA, INC.’S 30.000 ACRE TRACT
(OFFICIAL RECORD 342, PAGE 564) N 37°47’40” E 4501.42’ TO AN IRON PIN SET IN THE
LINE OF R.L.R. INVESTMENTS, L.L.C.’S 17.393 ACRE TRACT (OFFICIAL RECORD 331,
PAGE 121); THENCE WITH THE LINE OF SAID 17.393 ACRE TRACT S 52°12’20” E 44.50’
TO A 1/2” IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF SAID 17.393 ACRE
TRACT AND BECOMING THE LINE OF R.L.R. INVESTMENTS, L.L.C.’S 15.854 ACRE TRACT
(OFFICIAL RECORD 311, PAGE 337), DAVID H. STEWART’S 5.969 ACRE TRACT (OFFICIAL
RECORD 249, PAGE 661), SANDRA K. WHITLEY’S 5.900 ACRE TRACT (OFFICIAL RECORD
277, PAGE 32) AND JOHN M. STANFORTH’S 10.240 ACRE TRACT (OFFICIAL RECORD 339,
PAGE 134) N 37°47’38” E 4220.18’ TO A 5/8” IRON PIN FOUND; THENCE CONTINUING
WITH STANFORTH’S LINE N 48°28’45” W 344.86’ TO A 5/8” IRON PIN FOUND IN THE LINE
OF THE CLINTON COUNTY ANIMAL PROTECTIVE ASSOCIATION FOR THE PREVENTION OF
CRUELTY TO ANIMALS 1.322 ACRE TRACT (DEED BOOK 268, PAGE 139); THENCE WITH THE
LINE OF SAID 1.322 ACRE TRACT AND BECOMING THE LINE OF WILMINGTON COLLEGE’S
60.45 ACRE TRACT (OFFICIAL RECORD 231, PAGE 735), THE NATIONAL BANK AND TRUST
CO.’S 205.51 ACRE TRACT (OFFICIAL RECORD 180, PAGE 818), AND THE LINE OF B.
ANTHONY WILLIAMS TRUST’S REMAINING PART 536.23 ACRE TRACT (OFFICIAL RECORD 349,
PAGE 119) N 37°48’39” E 4357.17’ TO A 1” IRON PIN FOUND; THENCE WITH THE
WILLIAMS TRUST’S LANDS ON THE FOLLOWING COURSES: S 52°13’32” E 309.65’ TO A 1/2”
IRON PIN FOUND; THENCE N 29°16’39” E 908.59’, A 5/8” IRON PIN FOUND BEARS S
6°19’35” E 0.16’; THENCE S 52°11’31” E 524.99’ TO A 5/8” IRON PIN FOUND; THENCE
N 37°48’29” E 900.00’ TO A 5/8” IRON PIN FOUND; THENCE S 52°11’31” E 400.00’, A
5/8” IRON PIN, FOUND BEARS S 31°27’27” E 0.16’; THENCE S 37°48’ 29” W 900.00’ TO
A 1/2” IRON PIN FOUND; THENCE S 52°11’31” E 524.99’ TO A 5/8” IRON PIN FOUND AT
A CORNER TO ABX AIR, INC.’S REMAINING PART 113.525

 

-35-



--------------------------------------------------------------------------------

ACRE TRACT (OFFICIAL RECORD 88, PAGE 438); THENCE WITH THE LINE OF SAID 113.525
AND BECOMING THE LINE OF WILMINGTON COMMERCE PARK PARTNERSHIP’S 6.130 ACRE TRACT
(OFFICIAL RECORD 350, PAGE 505) AND THE LINE OF PREVIOUS SAID GREAT OAKS JOINT
VOCATIONAL SCHOOL DISTRICT’S REMAINING PART 92.076 ACRE TRACT S 46°19’54” W
1373.16’ TO A 1/2” IRON PIN FOUND; THENCE WITH SAID SCHOOL DISTRICT’S LINE S
52°11’49” E 938.65’ TO AN IRON PIN SET AT THE CORNER OF AVIATION FUEL, INC.’S
4.586 ACRE TRACT (DEED BOOK 285, PAGE 337), AN IRON PIN SET BEARS S 69°20’39” W
0.36’; THENCE WITH THE LINES OF SAID 4.586 ACRE TRACT ON THE FOLLOWING COURSES:
S 40°42’14” W 400.42’ TO A 5/8” IRON PIN FOUND; THENCE N 52°08’36” W 118.01’ TO
A MAG NAIL SET; THENCE S 37°49’33” W 27.76’ TO A DRILL HOLE FOUND IN CONCRETE;
THENCE S 52°16’50” E (PASSING A NAIL FOUND AT 50.00’) 587.82’ TO A 5/8” IRON PIN
FOUND; THENCE N 37°47’15” E 426.46’ TO A 1/2” IRON PIN FOUND IN THE LINE OF SAID
SCHOOL DISTRICT’S LANDS; THENCE WITH THE LINE OF SAID SCHOOL DISTRICT’S
REMAINING PART 92.076 ACRE TRACT S 52°14’24” E 317.64’ TO A 1/2” IRON PIN FOUND;
THENCE CONTINUING WITH SAID SCHOOL DISTRICT’S LINE S 37°55’13” W 565.93’ TO A 1”
IRON PIN FOUND; THENCE STILL WITH THE LINE OF SAID SCHOOL DISTRICT’S LAND S
52°12’33” E 451.34’ TO A 1/2” IRON PIN FOUND AT THE CORNER OF THE CITY OF
WILMINGTON’S 0.84 ACRE TRACT (OFFICIAL RECORD 204, PAGE 219); THENCE WITH THE
LINE OF SAID 0.84 ACRE TRACT S 37°50’00” W 244.92’ TO AN IRON PIN SET AT THE
CORNER OF ROTARY FORMS PRESS, INC.’S 4.896 ACRE TRACT (DEED BOOK 264, PAGE 1);
THENCE WITH THE LINE OF SAID 4.896 ACRE TRACT N 52°15’20” W 554.15’ TO A 3/4”
IRON PIN FOUND IN THE LINE OF R.L.R. INVESTMENTS, L.L.C.’S REMAINING PART 5.362
ACRE TRACT (OFFICIAL RECORD 298, PAGE 283); THENCE WITH THE LINE OF SAID R.L.R.
INVESTMENTS ON THE FOLLOWING COURSES: N 37°44’43” E 14.01’ TO A 5/8” IRON PIN
FOUND; THENCE N 52°14’57” W 330.66’ TO A CHISELED “X” FOUND IN CONCRETE; THENCE
S 37°49’36” W 310.99’ TO A CHISELED “X” FOUND IN CONCRETE; THENCE S 52°15’28” E
AND BECOMING THE CENTERLINE OF HUNTER DRIVE 365.11’ TO A RAILROAD SPIKE FOUND;
THENCE WITH THE CENTERLINE OF HUNTER DRIVE S 37°48’20” W 497.69’ TO A RAILROAD
SPIKE FOUND AT THE INTERSECTION WITH THE CENTERLINE OF RUANE DRIVE; THENCE WITH
THE CENTERLINE OF RUANE DRIVE S 52°08’34” E 684.83’ TO A RAILROAD SPIKE FOUND, A
CORNER TO WILMINGTON AIR PARK INC.’S 0.392 ACRE TRACT (OFFICIAL RECORDS 492,
PAGE 324); THENCE WITH THE LINES OF SAID 0.392 ACRE TRACT ON THE FOLLOWING
COURSES: S 37°46’29” W 159.87’; THENCE S 52°08’20” E 106.84’; THENCE N 37°45’40”
E 159.87’ TO A RAILROAD SPIKE FOUND IN THE CENTERLINE OF RUANE DRIVE; THENCE
WITH SAID CENTERLINE S52°08’34” E 264.73’ TO A PK NAIL FOUND IN THE CENTERLINE
OF AIRPORTROAD; THENCE WITH THE CENTERLINE OF AIRPORT ROAD N 51°30’59” E
1654.26’ TO THE TRUE POINT OF BEGINNING CONTAINING 1105.562 ACRES OF LAND, MORE
OR LESS.

TOGETHER WITH A NON-EXCLUSIVE ACCESS EASEMENT FOR THE BENEFIT OF TRACT 1, AS
CREATED BY AN ACCESS EASEMENT FROM THE BOARD OF EDUCATION OF GREAT OAKS
INSTITUTE OF TECHNOLOGY AND CAREER DEVELOPMENT, FKA GREAT OAKS JOINT VOCATIONAL
SCHOOL DISTRICT TO

 

-36-



--------------------------------------------------------------------------------

WILMINGTON AIR PARK, INC., FILED IN DEED VOLUME 145, PAGE 662, RECORDER’S
OFFICE, CLINTON COUNTY, OHIO, WHICH EASEMENT IS MORE SPECIFICALLY DESCRIBED AS
FOLLOWS:

SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF M.S. #1162
. BEGINNING AT A PIN AT THE SOUTHERLY CORNER OF THE 52.038 ACRE TRACT AS
RECORDED IN VOLUME 24, PLAT NO. 252, OF THE CLINTON COUNTY ENGINEERS RECORD OF
LAND DIVISION: RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE LINES OF
SAID 52.038 ACRE TRACT, ON THE FOLLOWING COURSES: (1) N. 41° 59’ 35” W., 570.29
FEET TO A PIPE; (2) N. 41° 38’ 23” W., 75.00 FEET TO A POINT; THENCE, ON THE
FOLLOWING COURSES: (1) N. 48° 21’ 37” E., 30.00 FEET TO A POINT; (2) S. 41° 38’
23” E., 74.91 FEET TO A POINT; (3) S. 41° 59’ 35” E., 564.79 FEET TO A POINT;
THENCE, WITH A LINE OF SAID 52.038 ACRE TRACT, S. 37° 47’ 49” W., 30.48 FEET TO
THE POINT OF BEGINNING.

NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 5.001 ACRE TRACT AS
CONVEYED BY DEED TO AVIATION FUEL AS RECORDED IN CLINTON COUNTY OFFICIAL RECORD
212, PAGE 848 AND DESCRIBED AS FOLLOWS:

SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT A 3/4” IRON PIPE
(FOUND) AT THE NORTHERLY CORNER OF A 6.092 ACRE TRACT AS CONVEYED TO AVIATION
FUEL, INC. IN VOLUME 285, PAGE 339 OF THE CLINTON COUNTY, OHIO, DEED RECORDS,
SAID PIPE BEING AT A CORNER OF A 195.568 ACRE TRACT AS RECORDED IN VOLUME 24,
PAGE NO. 12 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION AND AT A
CORNER OF A 52.038 ACRE TRACT AS RECORDED IN VOLUME 24, PLAT NO. 254 OF SAID
RECORD OF LAND DIVISION; THENCE, WITH A LINE OF SAID 195.568 ACRE TRACT AND SAID
52.038 ACRE TRACT, N 41°38’23” W 75.00 FEET TO A POINT; THENCE, S 48°08’00” W
542.30 FEET TO A 1/2” IRON PIN (SET) AT THE POINT OF BEGINNING FOR THE HEREIN
DESCRIBED TRACT: RUNNING THENCE, FROM SAID POINT OF BEGINNING, BY NEW DIVISION
LINES, ON THE FOLLOWING COURSES: (1) S 48°37’45” W 561.48 FEET TO A 1/2” IRON
PIN (SET); (2) N 41°22’15” W 388.00 FEET TO A 1/2” IRON PIN (SET); (3) N
48°37’45” E 561.48 FEET TO A 1/2” IRON PIN (SET); (4) S 41°22’15” E 388.00 FEET
TO THE POINT OF BEGINNING, CONTAINING FIVE AND ONE THOUSANDTH (5.001) ACRES.

THE ABOVE DESCRIBED CONTAINS 43.743 ACRES IN VMS NUMBER 625, 412.687 ACRES IN
VMS NUMBER 1162, 35.261 ACRES IN VMS 1170, 542.797 ACRES IN VMS NUMBER 2027, AND
69.871 ACRES IN VMS NUMBER 2690 AND 1.20 ACRES IN VMS 2694.

THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN SEPTEMBER, 2001. IRON PINS REFERRED

 

-37-



--------------------------------------------------------------------------------

TO AS SET ARE 5/8” DIAMETER STEEL AND 30” IN LENGTH WITH A YELLOW CAP STAMPED
“CLINCO & SUTTON”. BEARINGS ARE BASED UPON AN ASSUMED AZIMUTH AND ARE FOR
ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN VOLUME 33, PAGE 203, OF THE
CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION.

NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 0.843 ACRE TRACT FURTHER
DESCRIBED AS FOLLOWS:

SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF MILITARY
SURVEY NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A  1/2” IRON PIN (FOUND) AT THE SOUTHERLY CORNER OF THE 8.370 ACRE
TRACT AS RECORDED IN VOLUME 20, PLAT NO. 197, OF THE CLINTON COUNTY ENGINEERS
RECORD OF LAND DIVISION:

RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH A LINE OF SAID 8.370 ACRE
TRACT, N. 52° 15’ 44” W. 150.00 FEET TO A  1/2” IRON PIN (SET); THENCE, BY A NEW
DIVISION LINE, N. 37° 47’ 36” E. 244.98 FEET TO A  1/2” IRON PIN (SET); THENCE,
WITH THE LINES OF THE AFORESAID 8.370 ACRE TRACT, ON THE FOLLOWING COURSES:
(1) S. 52° 13’ 33” E. 150.00 FEET TO A  1/2” IRON PIN (FOUND); (2) S. 37° 47’
36” W. 244.88 FEET TO THE POINT OF BEGINNING, CONTAINING EIGHT HUNDRED FOURTY
THREE THOUSANDTHS (0.843) OF AN ACRE.

NOTE: THE ABOVE DESCRIBED TRACT 1 SAVES AND EXCEPTS A 47.225 ACRE TRACT FURTHER
DESCRIBED AS FOLLOWS:

Situated in the State of Ohio, County of Clinton, Township of Union, City of
Wilmington, lying in Virginia Military Surveys 625, 2694 and 2027, and being
part of that 1100.621 acre tract conveyed as Tract 1 to Wilmington Air Park LLC
by deed of record in Official Record 516, Page 610 (all references are to the
records of the Recorder’s Office, Clinton County, Ohio) and being more
particularly described as follows:

BEGINNING at a railroad spike found at the intersection of the southerly
right-of-way line of Airborne Road as dedicated in the “Dedication Plat Airborne
Road & Extensions of Ruane Drive and Weil Way” of record in Plat Book 7, Pages
50A-51B (width varies) and the easterly right-of-way line of State Route 134 (60
feet wide), being a southeasterly corner of said 1100.621 acre tract and being
in a northerly line of that 25.52 acre tract as conveyed to the City of
Wilmington of record in Deed Book 196, Page 45;

Thence South 68° 51’ 20” West, with the northerly line of said 25.52 acre tract,
a distance of 30.02 feet to a magnetic nail found on the centerline of State
Route 134 at the corner common to said 1100.621 acre tract and said 25.52 acre
tract and on easterly line of that 102.36 acre tract conveyed to James W. Foland
and Betty M. Foland of record in Deed Book 216, Page 176;

Thence North 19° 11’ 59” West, with the centerline of said State Route 134 and
with the easterly line of said 102.36 acre tract and with the easterly line of
that 94.658 acre tract conveyed

 

-38-



--------------------------------------------------------------------------------

to Homer Wendell Harding, Trustee of record in Official Record 507, Page 897 and
also conveyed to Ruth Alice Harding, Trustee of record in Official Record 507,
Page 906, a distance of 2517.39 feet (passing a railroad spike found at the
centerline intersection of said State Route 134 and said Airborne Road at 48.29
feet) to a magnetic nail found at a north westerly corner of said 1100.621 acre
tract, and on the westerly projection of the southerly right-of-way of Davids
Drive as dedicated in the “Dedication Plat Davids Drive” of record in Plat Book
7 Page 70C;

Thence North 72° 01’ 51” East, with the southerly projection and southerly
right-of-way line of Davids Drive (100 feet wide), a distance of 184.96 feet
(passing a 5/8 inch rebar found capped “Clinco” at 29.99 feet), to a 5/8 inch
rebar found capped “Clinco” at a northwesterly corner of the original 84.791
acre tract conveyed to Community Improvement Corporation of Wilmington of record
in Official Record 66, Page 559;

Thence with the perimeter of said original 84.791 acre tract, the following
courses and distances:

South 25° 12’ 30” East, a distance of 83.04 feet to a 5/8 inch rebar found
capped “Clinco”;

South 70° 58’ 01” East, a distance of 144.91 feet to a 5/8 inch rebar found
capped “Clinco”;

South 13° 43’ 22” East, a distance of 129.25 feet to a 5/8 inch rebar found
capped “Clinco”;

North 86° 28’ 00” East, a distance of 343.77 feet to a 5/8 inch rebar found
capped “Clinco”;

South 41° 01’ 45” East, a distance of 1025.53 feet to an iron pin set;

Thence across said 1100.621 acre tract, the following courses and distances:

South 46° 37’ 19” West, a distance of 109.25 feet to an iron pin set;

South 41° 19’ 48” East, a distance of 1058.33 feet to an iron pin set on the
northerly right-of-way line of said Airborne Road;

Thence with the northerly right-of-way line of said Airborne Road, the following
courses and distances:

South 68° 51’ 21” West, a distance of 1242.20 feet to a 1/2 inch rebar found in
concrete;

North 65° 11’ 27” West, a distance of 48.64 feet to a 1/2 inch rebar found in
concrete at the intersection of the northerly right-of-way line of said Airborne
Road and the easterly right-of-way line of said State Route 134;

 

-39-



--------------------------------------------------------------------------------

Thence South 19° 11’ 59” East, with the westerly terminus of the “Dedication
Plat Airborne Road & Extensions of Ruane Drive and Weil Way”, a distance of
133.19 feet to the POINT OF BEGINNING and containing 47.225 acres of land, more
or less of which 1.733 acres is located in the right-of-way of State Route 134,
approximately 1.244 acres is located in Virginia Military Survey 2694,
approximately 43.583 acres is located in Virginia Military Survey 625 and
approximately 2.398 acres is located in Virginia Military Survey 2027, 45.492
acres are located in the City of Wilmington and 1.733 acres are located in Union
Township.

Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC.

This description is based on existing records and an actual field survey
performed in November 2009.

The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08’ 03”
East, is designated the “basis of bearing” for this survey.

TRACT 2:

Situated in the State of Ohio, County of Clinton, Township of Union, lying in
Virginia Military Surveys 1162, 1170 and 2027, and being part of that original
784.989 acre tract conveyed as Tract 2 to Wilmington Air Park LLC by deed of
record in Official Record 516, Page 610 (all references are to the records of
the Recorder’s Office, Clinton County, Ohio) and being more particularly
described as follows:

BEGINNING at a 1/2 inch rebar found in concrete at the a northwesterly corner of
said original 784.989 acre tract in the easterly line of Virginia Military
Survey Number 1162 and in the westerly line of Virginia Military Survey Number
1170, in the southerly line of the original 92.076 acre tract conveyed to Great
Oaks Joint Vocational School District, Ohio of record in Deed Book 239, Page 482
and in the northerly right-of-way line of Airport Road (width varies);

Thence North 51° 58’ 29” East, partially with the northerly right-of-way line of
said Airport Road, with the southerly line of said original 92.076 acre tract,
with the southerly line of the original 50.00 acre tract conveyed to The Board
of Education of Great Oaks Institute of Technology and Career Development of
record in Official Record 145, Page 647, with the southerly line of that 0.387
acre tract conveyed as Parcel 26 WDV to the City of Wilmington of record in
Official Record 701, Page 1 and with the southerly line of the original 7.707
acre tract conveyed to Wilmington Air Park LLC of record in Official Record 515,
Page 662 a distance of

 

-40-



--------------------------------------------------------------------------------

1875.30 feet, (passing a magnetic nail found at 459.51 feet) to a magnetic nail
set in the centerline of State Route 73 (width varies) [Ohio Department of
Transportation Plan CLI-73 (11.81-13.42)] at the northerly corner of said
original 784.989 acre tract and on the westerly line of that 2.013 acre tract
conveyed as Parcel 22E to the State of Ohio by deed of record in Official Record
666, Page 558;

Thence with a curve to the right having a central angle of 16° 36’ 48”, a radius
of 3819.72 feet, an arc length of 1107.55 feet, and a chord that bears South 29°
16’ 12” East, a chord distance of 1103.67 feet, along the centerline of said
State Route 73, with the westerly line of said Parcel 22E and with the westerly
line of that 6.036 acre tract conveyed as Parcel 22WL to the State of Ohio by
deed of record in Official Record 666, Page 558, (passing the centerline of
Airborne Road [Ohio Department of Transportation Plan CLI-73 (12.03)] at an arc
length of 51.55 feet, referenced by a 1 inch solid iron pipe found in a monument
box, being South 47° 02’ 59” West a distance of 0.58 feet) to a magnetic nail
set;

Thence across said original 784.989 acre tract, the following courses and
distances:

South 25° 35’ 02” West, a distance of 1303.28 feet to an iron pin set;

South 47° 07’ 29” West, a distance of 702.68 feet to an iron pin set;

South 47° 07’ 28” West, a distance of 1181.16 feet to an iron pin set;

South 26° 41’ 52” West, a distance of 348.20 feet to an iron pin set;

South 15° 22’ 12” West, a distance of 544.70 feet to an iron pin set;

South 31° 41’ 51” West, a distance of 711.99 feet to an iron pin set;

South 37° 27’ 01” West, a distance of 614.23 feet to an iron pin set;

South 39° 29’ 40” West, a distance of 257.45 feet to a magnetic nail set;

South 53° 12’ 36” East, a distance of 51.19 feet to a railroad spike found at
the northeasterly corner of that 72.25 acre tract conveyed as Tract 71 to
Wilmington College by deed of record in Deed Book 184, Page 306;

Thence South 47° 10’ 33” West, with the northerly line of said 72.25 acre tract,
a distance of 2580.78 feet to a 5/8 inch rebar found capped “Clinco” found at
the northwesterly corner of said 72.25 acre tract in the easterly line of
Virginia Military Survey Number 2027 and in the westerly line of Virginia
Military Survey Number 1162;

 

-41-



--------------------------------------------------------------------------------

Thence across said original 784.989 acre tract, the following courses and
distances:

North 40° 45’ 33” West, with the easterly line of Virginia Military Survey
Number 2027 and with the westerly line of Virginia Military Survey Number 1162,
a distance of 31.89 feet to an iron pin set;

South 38° 10’ 31” West, a distance of 1484.61 feet to an iron pin set;

South 40° 53’ 07” East, a distance of 648.98 feet to an iron pin set;

South 46° 47’ 14” West, a distance of 232.26 feet to an iron pin set;

South 32° 10’ 47” East, a distance of 209.16 feet to a railroad spike set in the
centerline of Jenkins Road (Township Road 261) (40 feet wide), being the
northerly line of Virginia Military Survey Number 2386 and being the southerly
line of Virginia Military Survey Number 2027 and being the northerly line of
that 300 acre tract conveyed to David W. Fife and James G. Fife by deed of
record in Official Record 677, Page 235;

Thence South 50° 24’ 05” West, with the centerline of said Jenkins Road, the
northerly line of Virginia Military Survey Number 2386, the southerly line of
Virginia Military Survey Number 2027 and with the northerly line of said 300
acre tract, a distance of 1110.95 feet to a magnetic nail found at the
northwesterly corner of said 300 acre tract and at the northeasterly corner of
that 150 acre tract conveyed as Parcel One to Wilmington Air Park, Inc. by deed
of record in Official Record 79, Page 218,

Thence South 50° 29’ 14” West, partially with the centerline of said Jenkins
Road, the northerly line of Virginia Military Survey Number 2386, the southerly
line of Virginia Military Survey Number 2027 and with the northerly line of said
150 acre tract, a distance of 3009.80 feet (passing a 1/2 inch rebar capped
“Clinco” found at 2969.90 feet) to a 5/8 inch rebar capped “Clinco” found at the
southeasterly corner of that 107.305 acre tract conveyed to Suburban Investments
Co. by deed of record in Official Record 191, Page 337;

Thence North 41° 09’ 10” West, with the easterly line of said 107.305 acre
tract, a distance of 674.51 feet to an iron pin set;

Thence across said Original 784.989 acre tract, the following courses and
distances:

North 38° 07’ 29” East, a distance of 1243.38 feet to an iron pin set;

North 41° 34’ 04” West, a distance of 578.26 feet to an iron pin set;

North 38° 36’ 07” East, a distance of 2458.81 feet to an iron pin set on the
southerly right-of-way line of Airborne Road (width varies) as dedicated in the
“Dedication Plat Airborne Road & Extensions of Ruane Drive and Weil Way” of
record in Plat Book 7, Pages 50A-51B;

 

-42-



--------------------------------------------------------------------------------

Thence with the southerly right-of-way line of said Airborne Road, the following
courses and distances:

With a curve to the left having a central angle of 06° 48’ 03”, a radius of
1250.00 feet, an arc length of 148.37 feet and a chord that bears North 41° 32’
04” East, a chord distance of 148.29 feet to a 1/2 inch rebar found in concrete
at the point of tangency;

North 38° 08’ 03” East, a distance of 1785.93 feet to a 1/2 inch rebar found in
concrete;

North 39° 00’ 07” East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;

North 38° 08’ 03” East, a distance of 2098.06 feet to a 1/2 inch rebar found in
concrete;

North 37° 15’ 58” East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;

North 38° 08’ 03” East, a distance of 576.77 feet to a 1/2 inch rebar found in
concrete;

North 39° 00’ 07” East, a distance of 660.08 feet to a 1/2 inch rebar found in
concrete;

North 38° 08’ 03” East, a distance of 2043.92 feet to a 1/2 inch rebar found in
concrete at a point of curvature;

With said curve to the right, having a central angle of 13° 42’ 14”, a radius of
1958.82 feet, an arc length of 468.51 feet and a chord that bears North 44° 59’
10” East, a chord distance of 467.39 feet (passing a 1/2 inch rebar found in
concrete at an arc length of 40.22 feet, being on the easterly line of Virginia
Military Survey 1162 and being on the westerly line of Virginia Military Survey
1170) to a 1/2 inch rebar found in concrete at a point of tangency;

North 51° 50’ 17” East, a distance of 142.79 feet to a 1/2 inch rebar found in
concrete;

North 38° 09’ 43” West, a distance of 11.56 feet to an iron pin set at the
easterly terminus of said Airborne Road, in the southerly right-of-way line of
said Airport Road;

Thence South 52° 40’ 03” West, with the easterly terminus of said Airborne Road,
a distance of 570.99 feet to a magnetic nail set at the southeasterly corner of
that 1100.621 acre tract conveyed as Tract 1 to Wilmington Air Park LLC by deed
of record in Official Record 516, Page 610, in the easterly line of Virginia
Military Survey 1162 and in the westerly line of Virginia Military Survey Number
1170;

Thence North 40° 57’ 32” West, with the easterly line of said 1100.621 acre
tract, with the easterly line of said original 92.076 acre tract, with the
easterly line of Virginia Military Survey 1162 and with the westerly line of
Virginia Military Survey Number 1170, a distance of 93.30 feet (passing a
magnetic nail set at 40.05 feet on the centerline of said Airport Road) to the
POINT OF BEGINNING and containing 481.033 acres of land, more or less of which
7.591 acres is located in the right-of-way of Airport Road, State Route 73 and
Jenkins Road, approximately 58.279 acres is located in Virginia Military Survey
Number 1170, approximately 222.766 acres is located in Virginia Military Survey
Number 1162 and approximately 199.988 acres is located in Virginia Military
Survey Number 2027.

 

-43-



--------------------------------------------------------------------------------

Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMHT INC.

This description is based on existing records and an actual field survey
performed in November 2009.

The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08’ 03”
East, is designated the “basis of bearing” for this survey.

Note: The above described tract saves and excepts a 0.980 acre tract conveyed as
parcel 23WDV to The City of Wilmington of record in Official Record 673, Page
226, and of record in Survey Record 36, Pages 86-109, further described by the
legal description prepared by Kevin L. Stacy, Professional Surveyor 7531, and
described as follows:

Situated in Union Township, Clinton County, State of Ohio, and being part of the
Military Survey 1170, being conveyed to Wilmington Air Park LLC by instrument of
record in Official Record 516 Page 610 and is bounded and described as follows;

Commencing for reference at the intersection of Airborne Road and existing S .R.
73;

Thence South 52° 01’ 17” West 75.37 feet to a point in the southerly
right-of-way line of said existing S.R. 73;

Thence South 43° 00’ 06” East 38.42 feet to a point in the existing southerly
right-of-way line of said S.R. 73 and in the existing southerly right-of-way
line of Airborne Road, said point also being at 38.28 feet right of centerline
Station 42+08.76 (proposed Airborne Road), said point also being the TRUE POINT
OF BEGINNING of the parcel herein described;

Thence South 43° 00’ 06” East, 8.31 feet along the existing southerly
right-of-way line of Township Road 153 to a point at 46.56 feet right of
centerline Station 42+09.49 (proposed Airborne Road);

Thence South 35° 40’ 13” East, 58.49 feet along the existing southerly
right-of-way line of Township Road 153 to an iron pin set at 105.00 feet right
of centerline Station 42+07.13 (proposed Airborne Road);

Thence South 52° 53’ 35” West, 657.21 feet to an iron pin set at 95.00 feet
right of centerline Station 35+50.00 (proposed Airborne Road);

 

-44-



--------------------------------------------------------------------------------

Thence South 80° 49’ 27” West, 112.89 feet to an iron pin set on the existing
southerly right-of-way line of Airborne Road at 40.61 feet right of centerline
Station 34+51.07 (proposed Airborne Road);

Thence North 51° 50’ 42” East, 757.69 feet along the existing southerly
right-of-way line of Airborne Road to the TRUE POINT OF BEGINNING.

The above described area contains 0.980 acres of land, more or less, of which
the present road occupies 0.000 acres of land, more or less.

This description was prepared under the direct supervision and reviewed on
June 5, 2005 by Kevin L. Stacy, Professional Surveyor Number 7531.

This description is based on a survey made under the direction and supervision
of Paul Feie Professional Surveyor Number 6723 in 2004 and 2005.

The Grantor claims title by instrument of record in Official Record 73, Page
687, Recorder’s Office, Clinton County, Ohio.

The basis of bearings in this description are based upon the Ohio State Plane
Coordinate System, Ohio South Zone NAD 83 (1995) utilizing NGS monuments stamped
“GPS 19 2000”, “GPS 18 2000” and “GPS 22 2000”.

The stations referred to herein are from the centerline of Right-of-Way of
Airborne Road as found on the Ohio Department of Transportation Right-of-Way
Centerline Plat CLI-73-12.03 to be recorded in the Clinton County Recorder’s
Office.

Monuments referred to as iron pins set are 3/4 inch diameter, 30 inch long iron
bars with a 2 1/2 inch diameter aluminum cap marked ‘ODOT R/W, District 8’.

TRACT 3:

SITUATE IN UNION TOWNSHIP, CLINTON COUNTY, OHIO VIRGINIA MILITARY SURVEY NUMBER
1162, AND BEING PART OF THE REMAINING PART OF A 10.942 ACRE TRACT AS CONVEYED BY
DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN VOLUME 64, PAGE 154 OF THE
CLINTON COUNTY OFFICIAL RECORDS AND BEING MORE PARTICULARLY DESCRIBED, AS
FOLLOWS: COMMENCING FOR REFERENCE AT A RAILROAD SPIKE FOUND AT THE INTERSECTION
OF THE CENTERLINES OF OLD STATE ROUTE 73 AND AIRPORT ROAD; THENCE WITH THE
CENTERLINE OF OLD STATE ROUTE 73, S 48°25’58” E 235.20’ TO A RAILROAD SPIKE
FOUND AT THE SOUTHEASTERLY CORNER OF AIRLINE PROFESSIONAL ASSOCIATION’S,
TEAMSTER LOCAL 1224, 1.000 ACRE TRACT (OFFICIAL RECORD 328, PAGE 711) AND BEING
THE TRUE POINT OF BEGINNING FOR THIS TRACT HEREIN DESCRIBED; THENCE WITH THE
PROLONGATION OF SAID CENTERLINE S 48°25’58” E 50.03’ TO A RAILROAD SPIKE

 

-45-



--------------------------------------------------------------------------------

FOUND AT THE CORNER OF EWE WAREHOUSE INVESTMENTS V, LTD.’S 6.252 ACRE TRACT,
(OFFICIAL RECORD 312, PAGE 135); THENCE WITH THE LINE OF SAID 6.252 ACRE TRACT S
43°22’44” W 360.46’ TO A 5/8” IRON PIN FOUND IN THE LINE OF GREAT OAKS JOINT
VOCATIONAL SCHOOL DISTRICT’S REMAINING PART 262.282 ACRE TRACT. (DEED BOOK 239,
PAGE 482); THENCE WITH SAID SCHOOL DISTRICT’S LINE N 48°21’44” W 279.27’ TO A 1”
O.D. PIPE FOUND; THENCE CONTINUING WITH SCHOOL DISTRICT’S LINE N 48°02’14” E
151.88’ TO A 5/8” IRON PIN FOUND AT THE CORNER OF SAID AIRLINE PROFESSIONAL
ASSOCIATION’S 1.000 ACRE TRACT; THENCE WITH THE LINE OF SAID 1.000 ACRE TRACT S
48°26’31” E 217.06’ TO A 5/8” IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF
SAID 1.000 ACRE TRACT N 43°20’16” E 209.09’ TO THE TRUE POINT OF BEGINNING
CONTAINING 1.187 ACRES OF LAND, MORE OR LESS.

THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN SEPTEMBER, 2001. IRON PINS REFERRED TO AS SET ARE 5/8” DIAMETER STEEL AND 30”
IN LENGTH WITH A YELLOW CAP STAMPED “CLINCO & SUTTON”. BEARINGS ARE BASED UPON
AN ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PLAT NO. 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND
DIVISION.

TRACT 4:

SITUATE IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, VIRGINIA MILITARY SURVEY NUMBER
1162, AND BEING PART OF THE REMAINING PART OF A 3.367 ACRE TRACT AND PART OF A
0.41 ACRE TRACT AS CONVEYED BY DEED TO WILMINGTON AIR PARK, INC. AS RECORDED IN
VOLUME 64, PAGE 401 AND VOLUME 148, PAGE 65 OF THE CLINTON COUNTY OFFICIAL
RECORDS AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A MAG
NAIL SET AT THE INTERSECTION OF THE NORTHWESTERLY RIGHT OF WAY OF AIRBORNE ROAD
AND THE CENTERLINE OF OLD STATE ROUTE 73; THENCE WITH THE CENTERLINE OF OLD
STATE ROUTE 73, N 53°56’30” W 182.12’ TO A MAG NAIL SET AT THE CORNER OF EWE
WAREHOUSE INVESTMENTS V, LTD’S 7.243 ACRE TRACT (OFFICIAL RECORD 312, PAGE 140);
THENCE WITH THE LINE OF SAID 7.243 ACRE TRACT N 34°58’16” E (PASSING A 5/8” IRON
PIN FOUND AT 54.06’) 120.22’ TO A 5/8” IRON PIN FOUND; THENCE CONTINUING WITH
THE LINE OF SAID 7.243 ACRE TRACT N 67°10’58” E 296.11’ TO A 5/8” IRON PIN
FOUND;

THENCE STILL WITH THE LINE OF SAID 7.243 ACRE TRACT S 55°30’32” E 42.71’ TO A
CONCRETE MONUMENT FOUND IN THE NORTHWESTERLY RIGHT OF WAY OF AIRBORNE ROAD;
THENCE WITH SAID RIGHT OF WAY S 37°47’37” W 375.02’ TO THE POINT OF BEGINNING
CONTAINING 1.183 ACRES OF LAND, MORE OR LESS.

 

-46-



--------------------------------------------------------------------------------

THIS SURVEY IS BASED UPON A FIELD SURVEY CONDUCTED UNDER THE DIRECTION OF R.
DOUGLAS SUTTON, OHIO PROFESSIONAL SURVEYOR NO. 7124 BY CLINCO & SUTTON SURVEYORS
IN AUGUST, 2001. IRON PINS REFERRED TO AS SET ARE 5/8” DIAMETER STEEL AND 30” IN
LENGTH WITH A YELLOW CAP STAMPED “CLINCO & SUTTON”. BEARINGS ARE BASED UPON AN
ASSUMED AZIMUTH AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN
VOLUME 33, PLAT NO. 203, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND
DIVISION.

 

TRACT 5: INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR

 

TRACT 6: INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR

 

TRACT 7: INTENTIONALLY OMITTED AND NOTHING SUBSTITUTED THEREFOR

TRACT 8:

SITUATE IN THE CITY OF WILMINGTON, COUNTY OF CLINTON AND STATE OF OHIO: BEING PT
MS 1162 AND PART OF VMS NO. 2027, AND BEING 6.092 ACRES OF LAND OUT OF TRACT NO.
3 AS CONVEYED IN DEED BOOK 120, PAGE 83 IN THE RECORDER’S OFFICE OF CLINTON
COUNTY, OHIO; AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING FOR
REFERENCE ONLY AT THE RAILROAD SPIKE IN THE INTERSECTION OF COUNTY ROAD 26
NORTH, COUNTY ROAD 26 EAST AND ABANDONED S.R. 73 WEST; THENCE WITH THE CENTER OF
A 22.00 FOOT ACCESS EASEMENT S 48°13’35” W 1238.63 FEET TO A SPIKE; THENCE S
41°38’48” E 624.94 FEET TO A SPIKE; THENCE S 48°19’21” W 24.82 FEET TO A POINT;
THENCE LEAVING SAID 22.00 FOOT ACCESS EASEMENT S 42°00’03” E 62.73 FEET TO AN
IRON PIN, THE TRUE POINT OF BEGINNING, THENCE WITH THE NORTHEAST LINE WHICH
ENCLOSES THE FUEL STORAGE AREA (1972) S 42°00’03” E 347.27 FEET TO AN IRON PIN,
THENCE WITH THE SOUTHEAST LINE OF SAID FUEL STORAGE AREA (1972) S 48°19’15” W
764.87 FEET TO A FENCE CORNER POST; THENCE WITH THE SOUTHWEST LINE OF SAID FUEL
STORAGE AREA (1972) N 41°40’29” W 347.53 FEET TO A FENCE CORNER POST; THENCE
WITH THE NORTHWEST LINE OF SAID FUEL STORAGE AREA (1972) N 48°20’27” E 762.89
FEET TO SAID TRUE POINT OF BEGINNING, CONTAINING 6.092 ACRES OF LAND.

SURVEY VOLUME 27-108

TOGETHER WITH A NON-EXCLUSIVE ACCESS EASEMENT FOR THE BENEFIT OF TRACT 8, AS
CREATED BY AN ACCESS EASEMENT FROM THE BOARD OF EDUCATION OF GREAT OAKS
INSTITUTE OF TECHNOLOGY AND CAREER DEVELOPMENT, FKA GREAT OAKS JOINT VOCATIONAL
SCHOOL DISTRICT TO WILMINGTON AIR PARK, INC., FILED IN DEED VOLUME 145, PAGE
662, RECORDER’S OFFICE, CLINTON COUNTY, OHIO, WHICH EASEMENT IS MORE
SPECIFICALLY DESCRIBED AS FOLLOWS:

SITUATED IN UNION TOWNSHIP, CLINTON COUNTY, OHIO, AND BEING A PART OF M.S. #1162
. BEGINNING AT A PIN AT THE SOUTHERLY CORNER OF THE 52.038 ACRE TRACT AS
RECORDED IN VOLUME 24, PLAT NO. 252, OF THE CLINTON COUNTY ENGINEERS RECORD OF
LAND DIVISION: RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE LINES OF
SAID 52.038 ACRE TRACT, ON THE FOLLOWING COURSES: (1) N. 41° 59’ 35” W., 570.29
FEET TO A PIPE; (2) N. 41° 38’ 23” W., 75.00 FEET TO A POINT; THENCE, ON THE
FOLLOWING COURSES: (1) N. 48° 21’ 37” E., 30.00 FEET TO A POINT; (2) S. 41° 38’
23” E., 74.91 FEET TO A POINT; (3) S. 41° 59’ 35” E., 564.79 FEET TO A POINT;
THENCE, WITH A LINE OF SAID 52.038 ACRE TRACT, S. 37° 47’ 49” W., 30.48 FEET TO
THE POINT OF BEGINNING.

 

-47-



--------------------------------------------------------------------------------

TRACT 9:

SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT A 5/8” IRON PIN
(FOUND) AT THE EASTERLY CORNER OF A 4.576 ACRE TRACT AS RECORDED IN VOLUME 13,
PAGE 137 OF THE CLINTON COUNTY SURVEYORS RECORD: RUNNING THENCE, FROM SAID POINT
OF BEGINNING, WITH THE NORTHEASTERLY LINE OF SAID 4.576 ACRE TRACT AND WITH THE
NORTHEASTERLY TERMINUS OF RUANE DRIVE N 52°18’49” W (PASSING A NAIL (FOUND) AT
537.82 FEET) A DISTANCE OF 587.82 FEET TO A POINT; THENCE WITH THE LINES OF THE
HEREIN GRANTOR’S LANDS, ON THE FOLLOWING COURSES:

1. N 37°47’34” E 27.76 FEET TO A NAIL (FOUND);

2. S 52°10’35” E 118.01 FEET TO A 5/8” IRON PIN (FOUND);

3. N 40°40’15” E 400.37 FEET TO A 1/2” IRON PIPE (FOUND);

4. S 52°12’13” E 449.65 FEET TO A 1/2” IRON PIN (SET);

THENCE, BY A NEW DIVISION LINE S 37°47’06” W 426.44 FEET TO THE POINT OF
BEGINNING, CONTAINING FOUR AND FIVE HUNDRED EIGHTY-SIX THOUSANDTHS (4.586)
ACRES.

THIS DESCRIPTION IS THE RESULT OF A NEW SURVEY MADE UNDER THE DIRECTION OF
RICHARD D. ROLL, REGISTERED SURVEYOR NO. 4957, BY CLINCO ENGINEERS & SURVEYORS,
WILMINGTON, OHIO, IN MAY, 1984, AS RECORDED IN VOLUME 17, PLAT NO. 246 OF THE
CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION. THE BEARINGS IN THIS
DESCRIPTION WERE DERIVED FROM THE SURVEY OF THE AFORESAID 4.576 ACRE TRACT.

 

-48-



--------------------------------------------------------------------------------

TRACT 10:

SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, AND BEING A PART OF MS
NO. 1162 AND MS NO. 2027 AND BOUNDED AND DESCRIBED AS FOLLOWS: COMMENCING AT A
3/4” IRON PIPE (FOUND) AT THE NORTHERLY CORNER OF A 6.092 ACRE TRACT AS CONVEYED
TO AVIATION FUEL, INC. IN VOLUME 285, PAGE 339 OF THE CLINTON COUNTY, OHIO DEED
RECORDS, SAID PIPE BEING AT A CORNER OF A 195.568 ACRE TRACT AS RECORDED IN
VOLUME 24, PLAT NO. 12 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION
AND AT A CORNER OF A 52.038 ACRE TRACT AS RECORDED IN VOLUME 24, PLAT NO. 254 OF
SAID RECORD OF LAND DIVISION; THENCE, WITH A LINE OF SAID 195.568 ACRE TRACT AND
SAID 52.038 ACRE TRACT, N 41°38’23” W 75.00 FEET TO A POINT; THENCE S 48°08’00”
W 542.30 FEET TO A 1/2” IRON PIN (SET) AT THE POINT OF BEGINNING FOR THE HEREIN
DESCRIBED TRACT: RUNNING THENCE, FROM SAID POINT OF BEGINNING, BY NEW DIVISION
LINES, ON THE FOLLOWING COURSES:

1. S 48°37’45” W 561.48 FEET TO A 1/2” IRON PIN (SET);

2. N 41°22’ 15” W 388.00 FEET TO A 1/2” IRON PIN (SET);

3. N 48°37’45” E 561.48 FEET TO A 1/2” IRON PIN (SET);

4. S 41°22’15” E 388.00 FEET TO THE POINT OF BEGINNING, CONTAINING FIVE AND ONE
THOUSANDTH (5.001) ACRES.

ALSO, A NON-EXCLUSIVE EASEMENT AND RIGHT-OF-WAY, FOR ACCESS PURPOSES, OVER THE
FOLLOWING DESCRIBED TRACT: BEGINNING AT THE IRON PIN AT THE EASTERLY CORNER OF
THE ABOVE DESCRIBED 5.001 ACRE TRACT, RUNNING THENCE, FROM SAID POINT OF
BEGINNING, N 48°08’00” E 542.30 FEET TO A POINT; THENCE, WITH A LINE OF THE
AFORESAID 52.038 ACRE TRACT, S 41°38’23” E 75.00 FEET TO A PIPE; THENCE, WITH A
LINE OF THE AFORESAID 6.092 ACRE TRACT, S 48°20’55” W 762.89 FEET TO A POINT;
THENCE, WITH A LINE OF THE AFORESAID 5.001 ACRE TRACT, N 48°37’45” E 220.63 FEET
TO THE POINT OF BEGINNING.

TRACT 11:

SITUATE IN THE STATE OF OHIO, COUNTY OF CLINTON, CITY OF WILMINGTON, AND BEING
PART OF VIRGINIA MILITARY SURVEY NO. 1162, AND BEING 0.392 ACRES OF LAND OUT OF
TRACT NO. 41, AS CONVEYED TO THE UNITED STATES OF AMERICA IN DEED BOOK 165, PAGE
645, RECORDER’S OFFICE, CLINTON COUNTY, OHIO, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING FOR REFERENCE ONLY AT A CONCRETE MONUMENT BEING THE NORTHEASTERLY
CORNER OF SAID TRACT NO. 41; THENCE WITH THE NORTHEAST LINE OF SAID TRACT NO. 41
AND A COMMON LINE OF VIRGINIA

 

-49-



--------------------------------------------------------------------------------

MILITARY SURVEY NO. 1162 AND VIRGINIA MILITARY SURVEY NO. 1170, NORTH 41°13’04”
WEST 129.66 FEET TO A SPIKE; THENCE WITH THE CENTERLINE OF COUNTY ROAD 26 SOUTH,
SOUTH 51°30’11” WEST 1654.33 FEET TO A SPIKE; THENCE LEAVING THE CENTERLINE OF
SAID COUNTY ROAD 26, NORTH 52°08’41” WEST 264.77 FEET TO A SPIKE, THE TRUE POINT
OF BEGINNING;

THENCE WITH THE SOUTHEASTERLY LINE OF THE HEREIN DESCRIBED TRACT SOUTH 37°45’12”
WEST 159.87 FEET TO AN IRON PIN; THENCE NORTH 52°08’26” WEST 106.84 FEET TO A
SPIKE; THENCE NORTH 37°46’03” EAST 159.87 FEET TO A SPIKE; THENCE SOUTH
52°08’41” EAST 106.80 FEET TO THE SAID TRUE POINT OF BEGINNING, CONTAINING 0.392
ACRES OF LAND.

TRACT 12:

SITUATE IN THE CITY OF WILMINGTON, CLINTON COUNTY, OHIO, VIRGINIA MILITARY
SURVEY NUMBER 1162 AND 1170, AND BEING PART OF THE REMAINING PART OF A 92.076
ACRE TRACT AS CONVEYED BY DEED TO THE GREAT OAKS JOINT VOCATIONAL SCHOOL
DISTRICT AS RECORDED IN VOLUME 239, PAGE 482 OF THE CLINTON COUNTY DEED RECORDS
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING FOR REFERENCE AT A
RAILROAD SPIKE FOUND IN THE CENTERLINE OF STATE ROUTE 73 AT THE NORTHERLY CORNER
OF WILMINGTON AIR PARK L.L.C.’S 784.989 ACRE TRACT (OFFICIAL RECORD 516, PAGE
610) AS SURVEYED AND RECORDED IN VOLUME 33, PLAT NO. 203 OF THE CLINTON COUNTY
ENGINEERS RECORD OF LAND DIVISION; THENCE WITH THE NORTHWESTERLY LINE OF SAID
784.989 ACRE TRACT AND BECOMING THE NORTHWESTERLY RIGHT OF WAY OF AIRPORT ROAD
AND ALSO THE CORPORATION LINE OF THE CITY OF WILMINGTON S 51°38’32” W 1415.09’
TO THE SOUTHERLY CORNER OF THE BOARD OF EDUCATION OF GREAT OAKS INSTITUTE OF
TECHNOLOGY AND CAREER DEVELOPMENT’S 36.500 ACRE TRACT (OFFICIAL RECORD 145, PAGE
647); THENCE WITH THE WESTERLY LINE OF SAID 36.500 ACRE TRACT N 52°09’19” W
1731.57’ TO AN IRON PIN SET MARKING THE TRUE POINT OF BEGINNING FOR THIS TRACT
HEREIN DESCRIBED; THENCE BY NEW DIVISION LINE THROUGH THE GRANTOR’S LANDS S
37°59’53” W 457.90’ TO AN IRON PIN SET IN THE LINE OF WILMINGTON AIR PARK
L.L.C.’S 1105.622 ACRE TRACT (OFFICIAL RECORD 516, PAGE 610); THENCE WITH THE
LINE OF SAID 1105.622 ACRE TRACT N 52°14’24” W 20.83’ TO A 1/2” IRON PIN FOUND
AT THE CORNER OF AVIATION FUEL INC.’S 4.586 ACRE TRACT (DEED BOOK 285, PAGE
337); THENCE WITH THE LINE OF SAID 4.586 ACRE TRACT N 52°09’59” W 449.42’ TO THE
CORNER OF SAID WILMINGTON AIR PARK L.L.C.’S 1105.622 ACRE TRACT, AN IRON PIN SET
BEARS S 69°20’39” W 0.36’; THENCE WITH THE LINE OF SAID 1105.622 ACRE TRACT N
52°11’49” W 938.65’ TO A 1/2” IRON PIN FOUND; THENCE CONTINUING WITH THE LINE OF
SAID 1105.622 ACRE TRACT N 46°19’54” E 463.78’ TO A 1/2” IRON PIN FOUND AT A
CORNER TO CORPORATION LINE OF SAID WILMINGTON CITY AND ALSO BEING THE CORNER OF
WILMINGTON COMMERCE PARK PARTNERSHIP’S 6.130 ACRE TRACT (OFFICIAL RECORD 350,
PAGE 505); THENCE WITH SAID CORPORATION LINE, THE LINE OF SAID 6.130 ACRE TRACT
AND

 

-50-



--------------------------------------------------------------------------------

BECOMING THE LINE OF SAID WILMINGTON COMMERCE PARK PARTNERSHIP’S 7.325 ACRE
TRACT (OFFICIAL RECORD 219, PAGE 275), THE LINE OF WILMINGTON COMMERCE PARK
PARTNERSHIP’S 8.697 ACRE TRACT (OFFICIAL RECORD 280, PAGE 89) AND THE LINE OF
THE PREVIOUSLY STATED 36.500 ACRE TRACT S 52°09’19” E 1341.67’ TO THE TRUE POINT
OF BEGINNING CONTAINING 14.467 ACRES OF LAND.

NOTE: THE 14.467 ACRE TRACT CONTAINS 9.643 ACRES IN VMS NUMBER 1162 AND 4.824
ACRES IN VMS NUMBER 1170.

IRON PINS REFERRED TO AS SET ARE 5/8” DIAMETER STEEL AND 30” IN LENGTH WITH A
YELLOW CAP STAMPED “CLINCO & SUTTON”. BEARINGS ARE BASED UPON AN ASSUMED AZIMUTH
AND ARE FOR ANGULAR MEASUREMENT PURPOSES ONLY. RECORDED IN VOLUME 34, PLAT NO.
177, OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND DIVISION.

TRACT 13:

SITUATE IN THE TOWNSHIP OF WASHINGTON, COUNTY OF CLINTON AND STATE OF OHIO,
BEING A PART OF VIRGINIA MILITARY SURVEY NO. 1457 AND BEING PART OF THE 10.405
ACRE TRACT AS CONVEYED TO KENNETH L. HAWK AND VIOLET I. HAWK (OFFICIAL RECORD
VOLUME 587, PAGE 367) AND RECORDED IN VOLUME 34, PLAT NO. 251 OF THE CLINTON
COUNTY ENGINEERS RECORD OF LAND DIVISION AND BEING AN AREA PRESENTLY LEASED BY
ABX AIR, INC. FOR UTILITY PURPOSES, LEASE DATED FEBRUARY 24, 1989, AND BOUNDED
AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE CENTER OF U.S. ROUTE 68 MARKING THE SOUTHWESTERLY
CORNER OF THE 1.00 ACRE TRACT AS CONVEYED TO KENNETH L. AND VIOLET I. HAWK
(OFFICIAL RECORD VOLUME 605, PAGE 231) AND RECORDED IN VOLUME 14, PLAT NO. 394,
OF THE AFORESAID RECORD OF LAND DIVISION AND MARKING A SOUTHEASTERLY CORNER OF
THE AFORESAID 10.405 ACRE TRACT:

RUNNING THENCE, FROM SAID POINT OF BEGINNING, WITH THE PRESENT LEASE LINES AND
WITH THE CENTER OF U.S. ROUTE 68 ON THE FOLLOWING COURSES:

(1) S 60° 56’ 58” W 129.73 FEET TO A NAIL (FOUND); (2) S 58° 39’ 28” W 69.88
FEET TO A POINT; THENCE WITH THE PRESENT LEASE LINES AND BY NEW DIVISION LINES
ON THE FOLLOWING COURSES: (1) N 29° 03’ 02” W (PASSING A 1/2” PIN (FOUND) AT
29.06 FEET) A DISTANCE OF 220.59 FEET TO A 1/2” PIN (FOUND); (2) N 60° 56’ 58” E
199.55 FEET TO A PIN (FOUND) IN A TREE MARKING THE NORTHWESTERLY CORNER OF THE
AFORESAID 1.000 ACRE TRACT; THENCE WITH A PRESENT LEASE LINE AND WITH THE
WESTERLY LINE OF SAID 1.000 ACRE TRACT S 29° 03’ 02” E (PASSING A1/2” PIN
(FOUND) AT 190.10 FEET) A DISTANCE OF 217.80 FEET TO THE POINT OF BEGINNING,
CONTAINING ONE (1.000) ACRE, MORE OR LESS.

 

-51-



--------------------------------------------------------------------------------

THIS DESCRIPTION IS THE RESULT OF A NEW SURVEY MADE UNDER THE DIRECTION OF
STEVEN D. WEBB, REGISTERED SURVEYOR NO. 7250, BY A.S.A.P. SURVEYS, SABINA, OHIO,
IN MAY, 2005, AND RECORDED IN VOLUME 35, PLAT NO. 117, OF THE CLINTON COUNTY
ENGINEERS RECORD OF LAND DIVISION. THE BEARINGS IN THIS DESCRIPTION WERE BASED
UPON THE 10.405 ACRE TRACT (OFFICIAL RECORD VOLUME 587, PAGE 367) AND RECORDED
IN VOLUME 34, PLAT NO. 251 OF THE CLINTON COUNTY ENGINEERS RECORD OF LAND
DIVISION (S 60° 56’ 58” W ON THE CENTER OF U.S. ROUTE 68). ALL PINS (SET)
ARE5/8” IRON PINS WITH PLASTIC CAPS STAMPED A.S.A.P. SUR. L.S. 7250.

TRACT 14:

SITUATED IN THE COUNTY OF CLINTON IN THE STATE OF OHIO AND IN THE TOWNSHIP OF
UNION, AND BEING A PART OF SURVEY NO. 885 AND BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE CENTER OF MELVIN ROAD (NO. 9) AT THE EASTERLY CORNER
OF ELIZABETH CLEMENT COLLINGHAM’S 30 ACRE TRACT AS RECORDED IN VOL. 7, PAGE 625
OF THE CLINTON SURVEYORS RECORD; THENCE WITH THE SOUTHEASTERLY LINE OF SAID 30
ACRE TRACT, S. 51° 10’ W. 25 FEET TO THE REAL POINT OF BEGINNING FOR THE HEREIN
DESCRIBED TRACT:

RUNNING THENCE FROM SAID REAL POINT OF BEGINNING, WITH THE SOUTHEASTERLY LINE OF
SAID 30 ACRE TRACT, S. 51° 10’ W. 125 FEET TO A POINT; THENCE ON THE FOLLOWING
COURSES: (1) N. 39° 36’ 25” W. 125

FEET TO A POINT; (2) N. 51° 10’ E. 125 FEET TO A POINT; (3) PARALLEL TO MELVIN
ROAD S. 39° 36’ 25” E. 125 FEET TO THE REAL POINT OF BEGINNING, CONTAINING .359
OF AN ACRE. SURVEY RECORD VOL. 20, PAGE 84.

TRACT 15:

Situated in the State of Ohio, County of Clinton, Township of Union, located in
Virginia Military Survey Number 2027 being a part of that Original 784.989 acre
tract conveyed as Tract 2 to Wilmington Air Park LLC of record in Official
Record 516, Page 610 (all references refer to the records of the Recorder’s
Office, Clinton County, Ohio), and being more particularly bounded and described
as follows:

Beginning, for reference, at a magnetic nail, with no head, found at the
centerline intersection of Township Road 261 (known as Jenkins Road to the West
and known as McCoy Road to the East) (40 feet wide) and County Road 35 (Old
State Route 73) at a northerly corner of that 149.319 acre tract conveyed as
Tract II to L.T. Land Development, LLC of record in Official Record 597, Page
441, the southeasterly corner of that 72.25 acre tract conveyed as tract 71 to
Wilmington College of record in Deed Book 184, Page 306, a southerly corner of
said original 784.989 acre tract and the northwesterly corner of that 5.03 acre
tract conveyed to Glen William Ramseyer and Mary Alice Ramseyer of record in
Deed Book 246, Page 282, being on the southerly line of Virginia Military Survey
1162 and being on the northerly line of Virginia Military Survey 2386;

 

-52-



--------------------------------------------------------------------------------

Thence South 46° 56’ 14” West, a distance of 3310.76 feet to a magnetic nail
found on the centerline of said Jenkins Road, on the southerly line of Virginia
Military Survey 2027 and on the northerly line of Virginia Military Survey 2386,
at a southwesterly corner of that 25.54 acre tract conveyed as Tract 74 to
Wilmington College by deed of record in Deed Book 184, Page 306, and being on
the northerly line of that 300 acre tract conveyed to David W. Fife and James G.
Fife of record in Official Record 677, Page 235;

Thence South 49° 24’ 42” West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 843.96 feet to the TRUE POINT OF BEGINNING;

Thence South 49° 24’ 42” West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 110.70 feet to a point;

Thence across said Tract 2, the following courses and distances:

North 39° 01’ 32” West, a distance of 141.68 feet to a point;

North 50° 47’ 22” East, a distance of 108.26 feet to a point;

South 40° 00’ 51” East, a distance of 139.03 feet to the TRUE POINT OF BEGINNING
and containing 0.353 acre, more or less.

The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08’ 03”
East, is designated the “basis of bearing” for this survey.

Together with a non-exclusive access easement for the benefit of Tract 15, as
created in the lease between Wilmington Air Park, LLC and Clinton County Port
Authority, as evendenced in the Memorandum of Lease filed             , 2010,
and recorded in                     , Page                      Recorder’s
Office Clinton County, Ohio, which easement is more specifically described as
follows:

Situated in the State of Ohio, County of Clinton, Township of Union, located in
Virginia Military Survey Number 2027 being a part of that Original 784.989 acre
tract conveyed as Tract 2 to Wilmington Air Park LLC of record in Official
Record 516, Page 610 (all references refer to the records of the Recorder’s
Office, Clinton County, Ohio), and being more particularly bounded and described
as follows:

Beginning, for reference, at a magnetic nail, with no head, found at the
centerline intersection of Township Road 261 (known as Jenkins Road to the West
and known as McCoy Road to the East) (40 feet wide) and County Road 35 (Old
State Route 73) at a northerly corner of that 149.319 acre tract conveyed as
Tract II to L.T. Land Development, LLC of record in Official Record 597, Page
441, the southeasterly corner of that 72.25 acre tract conveyed as tract 71 to
Wilmington College of record in Deed Book 184, Page 306, a southerly corner of
said original 784.989 acre tract and the northwesterly corner of that 5.03 acre
tract conveyed to Glen William Ramseyer and Mary Alice Ramseyer of record in
Deed Book 246, Page 282, being on the southerly line of Virginia Military Survey
1162 and being on the northerly line of Virginia Military Survey 2386;

 

-53-



--------------------------------------------------------------------------------

Thence South 46° 56’ 14” West, a distance of 3310.76 feet to a magnetic nail
found on the centerline of said Jenkins Road, on the southerly line of Virginia
Military Survey 2027 and on the northerly line of Virginia Military Survey 2386,
at a southwesterly corner of that 25.54 acre tract conveyed as Tract 74 to
Wilmington College by deed of record in Deed Book 184, Page 306, and being on
the northerly line of that 300 acre tract conveyed to David W. Fife and James G.
Fife of record in Official Record 677, Page 235;

Thence South 49° 24’ 42” West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 790.66 feet to the TRUE POINT OF BEGINNING;

Thence South 49° 24’ 42” West, with the centerline of said Jenkins Road, the
northerly line of said 300 acre tract, the southerly line of Virginia Military
Survey 2027 and the northerly line of Virginia Military Survey 2386, a distance
of 53.30 feet to a point;

Thence across said Tract 2, the following courses and distances:

North 40° 00’ 51” West, a distance of 139.03 feet to a point;

South 50° 47’ 22” West, a distance of 108.26 feet to a point;

South 39° 01’ 32” East, a distance of 141.68 feet to a point on the centerline
of said Jenkins Road, the northerly line of said 300 acre tract, the southerly
line of Virginia Military Survey 2027 and the northerly line of Virginia
Military Survey 2386;

Thence South 49° 24’ 42” West, with said centerline, said northerly line of said
300 acre tract, said southerly line of Virginia Military Survey 2027 and said
northerly line of Virginia Military Survey 2386, a distance of 40.57 feet to a
point;

Thence across said Tract 2, the following courses and distances:

North 40° 35’ 18” West, a distance of 201.48 feet to a point;

North 49° 24’ 42” East, a distance of 204.58 feet to a point;

South 40° 35’ 18” East, a distance of 201.48 feet to the TRUE POINT OF BEGINNING
and containing 0.594 acre, more or less.

The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08’ 03”
East, is designated the “basis of bearing” for this survey.

 

-54-



--------------------------------------------------------------------------------

   EXHIBIT A (Cont.) Wilmington Air Park Site Map LOGO [g42392ex10_8pg055.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

The Premises

 

Building Number

  

Leased Space

224 (Fitness Facility)    All 1003 (Hangar)    All 1004 (Hangar)    All 1005
(Hangar)    All 1010 (Aircraft Parts)    All 2061 (Administration Building)   
All second floor areas and that portion of first floor housing the flight
simulators, flight training offices and flight training classrooms (exclusive of
what is commonly known as the “DHL training room”) 2062 (Line Services)    All
2065 (Surplus Sales)    All 2066 (Base Shops)    All 2067 (Control Tower)    All
1025 (Air Park Services)    All 1025A (Air Park Services)    All 1026 (Air Park
Services)    All 1026A (Air Park Services)    All



--------------------------------------------------------------------------------

EXHIBIT C

Illustration of Fuel Tanks



--------------------------------------------------------------------------------

LOGO [g42392ex10_8pg058.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

Location of Tenant’s Fiber Optics Systems

As of the Effective Date, the precise location(s) of Tenant’s Fiber Optic
Systems in and at the Air Park have not been identified. After the Effective
Date, Landlord and Tenant shall work cooperatively (if and as reasonably
practical to do so and without undue expense to either party) to develop an
Exhibit D which illustrates and describes with reasonable precision the
location(s) of Tenant’s Fiber Optic Systems in and at the Air Park.



--------------------------------------------------------------------------------

EXHIBIT E

Approved Subleases

 

Tenant Affiliate

  

Portion of Premises Occupied

ABX Air, Inc.    Buildings 224, 2061, 2067, and 2065 (partial) ABX Equipment and
Facility Services (currently division of ABX Air, Inc.)    Buildings 1025,
1025A, 1026, 1026A, 2062, and 2065 (partial) ABX Cargo Services, Inc.   
Building 2065 (partial) ABX Material Services, Inc.    Building 2065 (partial)
Airborne Maintenance and Engineering Services, Inc.    Buildings 1003, 1004,
1005, 1010, and 2066

4/21/2010 7978570 V.6